     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 1 of 42


 1

 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     CURTIS LEE HENDERSON, SR.,                         No. 2:18-CV-2181-JAM-DMC-P
12                          Plaintiff,
13             v.                                         FINDINGS AND RECOMMENDATIONS
14     JOE LIZARRAGA, et al.,
15                          Defendants.
16

17                    Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

18    § 1983. Before the Court is Defendant’s motion for summary judgment. ECF No. 56.

19    Plaintiff filed an opposition on February 2, 2021. ECF No. 105. The opposition was due January

20    19, 2021 and is untimely. See ECF No. 103. Nevertheless, given Plaintiff’s status as a pro se

21    prisoner and delays attributable to the COVID-19 pandemic, the Court will consider the opposition.

22    Defendant has not replied to Plaintiff’s opposition as permitted under Local Rule 230(l). The

23    undersigned United States Magistrate Judge recommends granting summary judgment in part and

24    denying it in part.

25    ///

26    ///

27    ///

28    ///
                                                          1
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 2 of 42


 1                                       I. PLAINTIFF’S ALLEGATIONS

 2                     Plaintiff is a California state prisoner. ECF No. 20. He makes several claims alleging

 3    unconstitutional treatment during his incarceration. See id. Namely, he brings the following basic

 4    claims: deliberate indifference to medical needs in violation the Eighth Amendment by Defendants

 5    Wong, Jackson, Smith, Ramirez, and Perez; retaliation in violation of the First Amendment by

 6    Defendants Moua, Ancheta, Thorpe, Clevenger, Lizarraga, and Stacy; and failure to protect in

 7    violation of the Eighth Amendment by Defendants Lizarraga, Stacy, Clevenger, Ancheta, and

 8    Moua. See id. The factual allegations are numerous, so the Court lays them out in some detail.

 9        A. Plaintiff’s Eighth Amendment Claims:

10                     Plaintiff first contends that Defendants were deliberately indifferent to his serious

11    medical needs in violation of the Eighth Amendment to the United States Constitution. Id. at 5.

12                     Plaintiff alleges that he underwent surgery on his right facial zygomatic bone. Id.

13    Defendant Dr. Sam Wong, a physician at Mule Creek State Prison (MCSP), prescribed Elavil to

14    treat Plaintiff’s resulting chronic pain. Id. Elavil is an antidepressant. Id. Plaintiff argues that

15    prescription of Elavil violated the Eighth Amendment1 because Plaintiff was unaware that it was

16    an antidepressant with possible side effects. Id. Elavil, according to Plaintiff, caused problems with

17    his bowels, body temperature, and ability to urinate. Id. It also allegedly gave Plaintiff seizures. Id.

18                     Plaintiff contends that, as consequence of Elavil’s side effects, he developed a

19    bladder infection that spread to his left testicle. Id. His testicle swelled in size and caused him

20    significant pain. Id. Dr. Wong saw Plaintiff but only told him that the swelling would subside. Id.
21    Dr. Wong’s failure to take further action, in Plaintiff’s view, violated the Eighth Amendment. Id.

22    Dr. Wong allegedly knew of and failed to attend to Plaintiff’s need of immediate care. Id.

23                     Around February 2015, Plaintiff’s testicle pain continued to increase until he could

24    not walk. Id. at 6. A Nurse DeCoito apparently examined Plaintiff in the prison’s medical unit but

25    did not notify a doctor. Id. Plaintiff filled out a request for medical treatment and left the medical

26    wing. Id. Plaintiff then pulled his groin and collapsed in pain. Id. A correctional officer activated
27    1
       Plaintiff also contends, under his Eighth Amendment claim, that Dr. Wong also violated California Government Code
      section 845.6, which renders public employees liable for knowing failure to provide reasonable medical care to a
28    prisoner in need of immediate medical care. Cal. Govt. Code § 845.6
                                                               2
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 3 of 42


 1    his medical emergency alarm, but Nurse DeCoito told Defendant Sergeant Ramirez (who was

 2    apparently present) that nothing was wrong with Plaintiff. Id. A different correctional officer,

 3    Defendant Perez, sat on the ground drinking coffee and mocked Plaintiff. Id. Ramirez and Perez

 4    locked Plaintiff in a holding cell. Id. Sergeant Ramirez told Plaintiff nothing would be done for

 5    him. Id. Plaintiff argues that DeCoito, Ramirez, and Perez violated the Eighth Amendment.2 Id.

 6                      Plaintiff asserts that he was left in significant pain for over eight months due to the

 7    swelling and infection in his testicle. Id. at 7. His testicle, consequently, had to be removed. Id.

 8    Medical staff apparently sent Plaintiff to San Joaquin General Hospital for the surgery. Id. When

 9    he returned to MCSP on Friday, September 4, 2015, no medical staff tended to him after surgery.

10    Id. Four days went by without medical staff observing Plaintiff or changing his bandage, and he

11    developed an infection where his testicle had been removed. Id.

12                      Defendants—Plaintiff does not specify whom—continued to prescribe psychiatric

13    medication for pain management. Id. Medical staff allegedly prescribed Cymbalta. Id. Plaintiff

14    contends that the prescription of psychiatric medication for pain is unconstitutional. Id.

15                      A few days after Plaintiff returned from surgery, September 9, 2015, the surgical

16    site bled and drained yellow fluid. Id. at 8. Staff took Plaintiff to the prison hospital. Id. He argues

17    that the resulting risk to his remaining testicle, when he had already had one removed, thus reducing

18    his ability to procreate, was unconstitutional. Id. Plaintiff complains that he continued to suffer

19    from pain in his groin. Id. Sometime later—Plaintiff states on or about September 27, 20163—he

20    continued to suffer from infection, and had developed scar tissue in his urethra and pain in his
21    kidneys. Id. Medical staff attended to Plaintiff in the prison’s triage unit. Id. A prison physician,

22    Dr. Rudas, drained an abscess on Plaintiff’s scrotum. Id. Plaintiff alleges that Dr. Wong, over the

23    course of the above events, knew of Plaintiff’s enduring pain and infection, and violated the Eighth

24    Amendment in failing to provide Plaintiff with adequate medical care. Id.

25
      2
        DeCoito is not a named defendant. See ECF No. 20. Yet, Plaintiffs also contends that the DeCoito, Ramirez, and
26    Perez violated California’s civil code, which provides a cause of action for the interference with federal constitutional
      rights. Id. at 7 (citing Cal. Civ. Code § 52.1). He argues DeCoito coerced Defendants Ramirez and Perez into believing
27    nothing was wrong with Plaintiff, which led to his confinement in a holding cell. Id.
      3
        The Court does not know whether Plaintiff means September 27, 2015 or intends to imply nearly a year passed. See
28    ECF No. 20 at 8.
                                                                  3
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 4 of 42


 1                    Over a year later, about December 18, 2017, Plaintiff informed a Dr. Aikens

 2    (apparently a urologist) that he had informed Defendant Dr. James Jackson of urinary difficulties

 3    after Plaintiff’s testicle was removed. Id. at 8–9. Dr. Aikens recommended a Prostate Specific

 4    Antigen (PSA) test, an ultrasound, and a biopsy. Id. at 9. A few weeks later, on January 8, 2018,

 5    Plaintiff then saw Dr. Jackson, explaining that he was in severe pain around his left kidney and was

 6    having trouble urinating. Id. Dr. Jackson denied Plaintiff’s request for a CT scan and for

 7    transportation to Dr. Aikens, allegedly telling Plaintiff that it would be too expensive. Id Plaintiff

 8    contends that Dr. Jackson was deliberately indifferent to Plaintiff’s serious medical needs in his

 9    refusal to send Plaintiff to Dr. Aikens or order a scan. Id. Plaintiff complained about Dr. Jackson’s

10    provisional medical care. Id. Dr. Smith, MCSP’s chief physician, allegedly unconstitutionally

11    “ratified” Dr. Jackson’s decisions that led to Plaintiff losing his testicle. See id. at 9, 23.

12                    Plaintiff’s condition purportedly deteriorated over the next week. Id. Plaintiff could

13    not urinate or produce semen. Id. at 9. Plaintiff woke up on January 16, 2018, with a fever, chills,

14    vomiting, and headache. Id. at 9–10. He allegedly blacked out and was ultimately sent to an outside

15    hospital. Id. at 10. At the hospital, staff gave Plaintiff two CT scans. Id. The scans indicated sepsis

16    in Plaintiff’s left kidney. Id. A urine culture tested positive for E. Coli virus. Id. Hospital physicians

17    admitted Plaintiff to the hospital. Id. A doctor apparently told Plaintiff that Plaintiff’s right kidney

18    was being overworked, creating a risk that his kidneys would fail. Id.

19                    Plaintiff argues that the above Defendants’ alleged failure to provide adequate

20    treatment establishes deliberate indifference to his serious medical needs. See id. at 10–11.
21        B. Plaintiff’s Retaliation Claims:

22                    Plaintiff complains that, on February 4, 2018, he informed Defendant correctional

23    officer T. Moua that Plaintiff’s continued work assignment to the kitchen and loading docks was

24    exposing Plaintiff to E. Coli bacteria. Id. at 11. The kitchen and back docks were allegedly

25    consistently wet. Id. Plaintiff told Moua that he would be filing a complaint. Id. at 11, 18. Plaintiff

26    contends that Moua then threatened him. Id. at 11, 18. Moua told Plaintiff that if Plaintiff
27    complained, Moua would issue a rules violation report stating that Plaintiff misused prison food.

28    Id. at 11. Plaintiff contends that Moua retaliated against Plaintiff for engaging in protected conduct.
                                                           4
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 5 of 42


 1    Id. Moua apparently did write Plaintiff up. Id. Plaintiff argues that documentation supports his

 2    retaliation claim. Id. He avers that Moua’s report, which indicated Plaintiff committed a violation

 3    on February 5, 2018, is false because February 5, 2018, was Plaintiff’s day off. Id. at 12.

 4                   Plaintiff then spoke to Defendant Thorpe, an instructor in the prison’s C-Facility

 5    Office Services and Related Technology (C-OSRT) program. Id. Plaintiff submitted a job

 6    application, which Thorpe denied. Id. Thorpe told Plaintiff, who is African American, that he

 7    belonged in the kitchen and that white inmates would get into the C-OSRT program. Id. Plaintiff

 8    told Thorpe that he was filing a complaint. Id. Thorpe then retaliated against Plaintiff by submitting

 9    documentation falsely indicating Plaintiff was fired from his kitchen job for stealing food. Id.

10                   Plaintiff filed a complaint against Thorpe with higher authorities; namely,

11    Defendants C. Clevenger and the prison Warden Joe Lizarraga. Id. at 13. Clevenger and Lizarraga

12    denied Plaintiff’s complaint even though Thorpe’s allegations are false. Id. Plaintiff argues that

13    Clevenger and Lizarraga are thus liable in their supervisory capacities. Id.; see id. at 21–23.

14                   In a follow-up interview, Clevenger disregarded Plaintiff’s reports that Moua’s and

15    Thorpe’s accusations were false. Id. at 13. Clevenger directed Defendant Sergeant K. Ancheta to

16    find Plaintiff guilty of the rule violation. Id. 13–14. Ancheta allegedly ignored Plaintiff’s

17    explanation that Plaintiff could not have stolen food on February 5, 2018, because he was in the

18    hospital, as proven by a signed copay. Id. at 14. Plaintiff asserts that Ancheta told Plaintiff that he

19    did not care about the evidence. Id. Plaintiff threatened to file a complaint. Id. Ancheta responded

20    that if Plaintiff filed a complaint, he would make Plaintiff’s life unpleasant. Id. at 14, 19.
21                   Ancheta then imposed a harsh punishment on Plaintiff as retaliation Id. at 14.

22    Ancheta allegedly revoked Plaintiff’s canteen privileges for a month. See id. at 19. Soon thereafter,

23    Plaintiff attempted to remedy the situation by speaking to a correctional officer, Captain Pedersen.

24    Id. at 14. Pedersen stated that there was nothing he could personally do but set up another interview

25    for Plaintiff with Defendant Captain Stacy. Id. Plaintiff contends Stacy did nothing, telling Plaintiff

26    that he did not care because he was going on vacation. Id. at 15.
27                   Plaintiff contends that Defendants’ above actions violated the First Amendment

28    because they retaliated against him for engaging in protected conduct. Id. at 11, 18–20
                                                          5
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 6 of 42


 1          C. Plaintiff’s Failure to Protect Claims:

 2                    Plaintiff asserts that, after he filed this action, Defendants told other inmates that

 3    Plaintiff was a snitch. Id. at 24. Fellow inmates consequently called Plaintiff a snitch and beat him.

 4    Id. at 24–27. Plaintiff contends that Defendants Lizarraga, Stacy, Clevenger, Ancheta, and Moua

 5    are all responsible for failing to protect him from violence from other inmates. Id. at 26. Their

 6    leaking of confidential information, moreover, precipitated the violence. Id. Plaintiff contends that

 7    Defendants’ failure to protect him violated the Eighth Amendment. Id. at 27–31.

 8          D. Plaintiff’s Claims of Supervisory Liability:

 9                    Of note, Plaintiff expands on his above claims that Defendants Lizarraga, Stacy,

10    Clevenger, and Smith are liable for some of the above violations (e.g., Moua’s false report). He

11    argues that they are liable under Monell v. Department of Social Services of the City of New York,

12    436 U.S. 658 (1978). Id. at 21–23. For example, although the prison is under order not to water

13    down concrete surfaces, Defendants ignored the order. Id. at 21. Guards continued to spray down

14    Plaintiff’s work area, leading to Plaintiff’s exposure to E. Coli bacteria. Id. Defendant Smith

15    allegedly adopted a custom of cost-cutting, which allowed physicians to forgo provision of

16    treatment to avoid expense. Id. Plaintiff argues that Dr. Smith’s policy resulted in his infection. Id.

17                                     II. THE PARTIES’ EVIDENCE

18          E. Plaintiff’s Noncompliance with Local Rule 260(b):

19                    Local Rule 260 requires motions for summary judgment to include a separate

20    Statement of Undisputed Facts. L.R. 260(a). Each Statement must enumerate each specific, material
21    fact relied upon in the motion and cite to any document—e.g., a deposition—establishing that fact.

22    Id. Parties opposing motions for summary judgment must reproduce the facts in the moving party’s

23    Statement of Undisputed Facts and admit the facts that are undisputed and deny those that are

24    disputed. See L.R. 260(b). The opposing party must include with each denial a citation to any

25    document supporting the denial. Id. Opposing parties may also include concise Statements of

26    Disputed Facts encompassing all material facts over which there is a genuine dispute. Id.
27    ///

28    ///
                                                         6
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 7 of 42


 1                     Defendants properly included a Statement of Undisputed Facts alongside his motion

 2    for summary judgment. ECF No. 56-3. Plaintiff, however, failed to properly reproduce Defendant’s

 3    Statement of Undisputed Facts admitting facts that are undisputed and denying those that he

 4    contends are disputed. See ECF No. 105. Instead, Plaintiff largely rehashes his complaint,

 5    contending that Defendants’ various actions were unconstitutional, and that Defendants are thus

 6    not entitled to summary judgment. See id. To Plaintiff’s credit, he does contend that the allegations

 7    in his complaint are disputed, and occasionally directly disputes a fact that Defendant has argued

 8    is undisputed. See, e.g., id. at 2, 5, 17. Plaintiff cites and relies upon his complaint as supporting

 9    evidence. E.g., id. at 4, 8–9. He also cites to three medical requests that he filed, as well as a

10    declaration and an affidavit that he included with his opposition. E.g., id. at 3, 7, 9. He also raises

11    numerous new factual allegations that he did not raise in his complaint. See, e.g., id. at 17–19.

12                     Plaintiff is entitled to oppose Defendant’s motion, and the Court considers his

13    opposition. The Court will also consider the documents attached to Plaintiff’s opposition. But

14    Plaintiff has not complied with Rule 260(b). The Court deems Plaintiff to have admitted those facts

15    not disputed by his submissions. See, e.g., Fed. R. Civ. P. 56(e); Beard v. Banks, 548 U.S. 521, 527

16    (2006) (“[B]y failing specifically to challenge the facts identified in the defendant's statement of

17    undisputed facts, [plaintiff] is deemed to have admitted the validity of the facts contained in the

18    [defendant's] statement.”); Brito v. Barr, No. 2:18-cv-00097-KJM-DB, 2020 WL 4003824, at *6

19    (E.D. Cal. July 15, 2020); see also Jones v. Blanas, 393 F.3d 918, 923 (9th Cir. 2004).

20        F. Defendant’s Evidence:
21                     Defendants contend that the following facts are undisputed. Given the numerosity

22    and clinical nature of Defendants’ alleged undisputed facts, the Court reproduces Defendant’s table

23    from the motion for summary judgment. Defendants refer to Plaintiff by his name.

24                     Defendants’ statement of undisputed facts is supported by several dozen exhibits,

25    the declaration of Defendants’ counsel and Plaintiff’s attached deposition, as well as the

26    declarations of Defendants Jackson and Wong and attached exhibits. See ECF No. 56-5 to 56-8.4
27
      4
       The Court may refer to individual declarations and exhibits in support of its analysis. E.g., Wong Decl. ¶ 2; Wilson
28    Decl., Ex. A, Henderson Dep.
                                                                 7
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 8 of 42


 1
              Undisputed Fact                                            Supporting Evidence
 2            Henderson had surgery to his right facial zygomatic        Henderson Dep. 16:8- 17:3,
        1.    bone in 2011 that resulted in chronic pain.                attached as Ex. A to Wilson
 3                                                                       Decl.
              On December 5, 2014, Dr. Wong prescribed Elavil for        Wong Decl. ¶ 2; Gamez Decl.
 4      2.    the treatment of Henderson’s chronic pain.                 Exhibit A.
              Elavil (amitriptyline) is an antidepressant                Wong Decl. ¶ 3.
 5      3.    medication that is also commonly prescribed for
              the treatment of chronic pain, such as of the type
 6            that Henderson was suffering from. A possible
              side-effect of Elavil is urinary retention. However,
 7            difficulty urinating is also a common result of
              many medical conditions, including infections.
 8            On January 18, 2015, Henderson was seen by a nurse         Wong Decl. ¶ 4; Gamez Decl.
        4.    and reported that he had had trouble urinating six days    Exhibit B.
 9            earlier and that he was now suffering from pain in his
              left testicle.
10            On January 20, 2015, Henderson was seen by Dr.             Wong Decl. ¶ 4; Gamez Decl.
        5.    Rudas with left-side scrotal pain and was transferred to   Exhibit C.
11            San Joaquin General Hospital (SJGH) for further
              treatment.
12            At SJGH, Henderson was diagnosed with sepsis               Wong Decl. ¶ 4; Gamez Decl.
        6.    secondary to epididymitis.                                 Exhibit D.
13
              Epididymitis is inflammation at the back of the            Wong Decl. ¶ 5.
        7.    testicle. It is most commonly caused by infections,
14
              such as urinary tract infections or sexually
15            transmitted diseases. Sepsis is an inflammatory
              immune response triggered by an infection.
16            Standard treatment for both epididymitis and sepsis
              is the use of antibiotics.
17            At SJGH, Henderson informed staff that he believed         Gamez Decl. Exhibit D.
        8.    his condition was the result of the use of Elavil.
18            Medical staff at SJGH did not diagnose the use of          Gamez Decl. Exhibit D.
        9.    Elavil as the cause of the epididymitis and sepsis.
19            It is highly unlikely that the use of Elavil would cause   Wong Decl. ¶ 5.
        10.   an infection or lead to epididymitis or sepsis.
20            Henderson was prescribed antibiotics for the sepsis and    Gamez Decl. Exhibit D.
        11.   epididymitis and was discharged from SJGH.
21            Dr. Wong saw Henderson for examinations on January         Wong Decl. ¶ 6 and Exhibits
        12.   30, February 13, and March 3, 2015. Because of             A, B, and C.
22            persistent swelling to the left testicle, Henderson was
              referred to the urologist.
23            Henderson was seen by the urologist on March 5, 2015,      Wong Decl. ¶ 7; Gamez Decl.
        13.   who believed that the persistent epididymitis may be a     Exhibits E & F.
24            result of chlamydia and recommended doxycycline.
              Doxycycline is an antibiotic typically prescribed for      Wong Decl. ¶ 7.
25      14.   treatment of chlamydia, a sexually transmitted disease.
              Dr. Wong prescribed doxycycline on March 5, 2015.          Wong Decl. ¶ 7 and Exhibit D.
26      15.
            Henderson was examined again by Dr. Wong on March Wong Decl. ¶ 8 and Exhibit E.
27      16. 19, 2015, and it was noted that Henderson’s
            epididymitis was resolving and that he would have
28          another follow-up with the urologist.
                                                     8
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 9 of 42


 1          Henderson had another follow-up with the urologist on       Wong Decl. ¶ 9; Gamez Decl.
        17. March 26, 2015, and it was noted that the left testicle     Exhibit G.
 2          was still swollen and that various antibiotics had been
            unsuccessful in treating him. The urologist
 3          recommended an ultrasound and stated that a left
            orchiectomy may be necessary to remove the infected
 4          area.
            An orchiectomy is the surgical removal of a testicle.       Wong Decl. ¶ 9.
 5      18.
            Dr. Wong ordered an ultrasound on March 30, 2015.           Wong Decl. ¶ 9 and Exhibit F.
 6      19.
            Dr. Wong examined Henderson on April 9, 2015, and           Wong Decl. ¶ 10 and Exhibit
 7      20. prescribed Tylenol 3 for the relief of pain caused by the   G.
            persistent epididymitis.
 8          The ultrasound took place on April 14, 2015.                Wong Decl. ¶ 11; Gamez
        21.                                                             Decl. Exhibit H.
 9          Dr. Wong examined Henderson again on June 25,               Wong Decl. ¶ 11 and Exhibit
        22. 2015, adjusted Henderson’s pain medication, and noted       H.
10          that Henderson was scheduled for a follow-up with the
            urologist on August 6, 2015.
11          The urologist recommended an orchiectomy.                   Wong Decl. ¶ 12. Gamez Decl.
        23.                                                             Exhibit I.
12          Henderson was then seen by Dr. Pace on August 12,           Gamez Decl. Exhibits I & J.
        24. 2015, who completed a referral for an orchiectomy.
13          Henderson saw Dr. Wong on August 26, 2015.                  Wong Decl. ¶ 12 and Exhibit
        25. Henderson agreed to proceed with the orchiectomy and        I.
14          Dr. Wong ordered that his Tylenol 3 be continued for
            his chronic pain.
15          Henderson underwent the orchiectomy on September 4,         Wong Decl. ¶ 13 and Exhibt J;
        26. 2015, at SJGH. He was ordered by the doctor to keep         Gamez Decl. Exhibit K.
16          his bandage in place for three days.
            Henderson was seen by Dr. Rudas on September 8,             Gamez Decl. Exhibit L.
17      27. 2015. The surgical site was described as “well healing”
            and there were no signs of infection.
18          Later on September 8, 2015, Henderson was examined          Wong Decl. ¶ 13 and Exhibit
        28. by Dr. Wong. Henderson reported that his pain was           J.
19
            controlled, and he denied any infection. The
            examination found no swelling or discharge at the
20          surgical site. Dr. Wong ordered a follow-up with the
            surgeon, daily wound care, and the pain-reliever
21          Tylenol #3 as needed.
22          Early on September 9, 2015, Henderson returned to the       Gamez Decl. Exhibit M.
        29. medical clinic after reporting that his testicle was
23          bleeding again. The physician on call was contacted
            and directed that Henderson be scheduled for a follow-
24          up with a doctor later that day.
            Henderson returned to the clinic later on September 9,      Gamez Decl. Exhibit N.
        30. 2015, was seen by a doctor, had his dressing changed,
25
            and was returned to custody in stable condition.
26          Dr. Rudas saw Henderson on September 11, 2015, and          Gamez Decl. Exhibit O.
        31. noted that the surgical site was healing well and that
27          there was no infection. He ordered that Henderson
            could return to the clinic for a dressing change as
28          needed.
                                                       9
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 10 of 42


 1          Henderson was then seen by a nurse on September 15,        Wong Decl. ¶ 14; Gamez
        32. 2015, reported that he had been doing his own dressing     Decl. Exhibit P.
 2          changes, and was found to have three lesions with
            purulent drainage on his testicles.
 3          Dr. Wong was contacted on September 15, 2015, and          Wong Decl. ¶ 14 and Exhibit
        33. he ordered prescriptions for the antibiotics Septra        K.
 4          (Bactrim) and Clindamycin. He also ordered that
            Henderson be seen for follow-ups by the nurses until
 5          his wound was healed.
            Henderson was seen by a nurse on September 16, 2015,       Wong Decl. ¶ 15; Gamez
 6      34. for his dressing change. A yellowish drainage was          Decl. Exhibit Q.
            noted along with swelling and tenderness.
 7          Dr. Wong was contacted on September 16, 2015, and          Wong Decl. ¶ 15 and Exhibit
        35. he ordered that Henderson be sent to the prison’s triage   L.
 8          and treatment area for further evaluation. He also
            ordered that Henderson be given the antibiotic
 9          Rocephin.
            In the triage and treatment area, Henderson was seen       Gamez Decl. Exhibit R.
10      36. by a family nurse practitioner, diagnosed with an
            infection, and it was ordered that he be transferred to
11          SJGH.
            At SJGH, Henderson was diagnosed with a post-              Gamez Decl. Exhibit S.
12      37. operative infection and groin pain. He was discharged
            in stable condition.
13          Upon his return to the prison, it was ordered that         Gamez Decl. Exhibit T.
        38. Henderson have a follow-up in three to five days with
14          his doctor.
            The surgeon at SJGH recommended that Henderson             Gamez Decl. Exhibit U.
15      39. remain on Septra.
            Henderson was then seen by medical staff for dressing      Gamez Decl. Exhibit V.
16      40. changes on September 18, 2015, September 20, 2015,
            September 21, 2015, and September 22, 2015.
17                                                                     Wong Decl. ¶ 16 and Exhibit
            On September 22, 2015, Henderson was seen by Dr.
        41. Wong. The infection was described as being more            M.
18
            under control with no swelling or discharge. Dr. Wong
19          reviewed the recommendations of the surgeon at the
            San Joaquin General Hospital and the plan was to
20          continue all of Henderson’s medications.
            Henderson was then seen again by medical staff for         Gamez Decl. Exhibits W & X.
21      42. dressing changes on September 23, 2015,
            September 24, 2015, September 25, 2015,
22          September 26, 2015, September 27, 2015,
            September 28, 2015, September 29, 2015,
23          September 30, 2015, October 1, 2015, and October
            2, 2015.
24          On October 2, 2015, it was noted by nursing staff          Gamez Decl. Exhibit X.
        43. that the wound at the surgical site was completely
25          healed. Per Henderson’s own request, he was
            provided with a seven-day supply of gauze and tape.
26          He was also discharged from having dressing
            changes performed by medical staff.
27          On October 15, 2015, Henderson had another follow          Gamez Decl. Exhibit Y.
        44. up with the surgeon at the San Joaquin General
28
                                                     10
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 11 of 42


 1            Hospital. It was noted that Henderson was now feeling
              better following the superficial infection and that there
 2            was no need for further antibiotics.
              On April 13, 2016, Henderson informed a nurse that he       Wong Decl. ¶ 17 and Exhibit
 3      45.   had been suffering from testicular pain since the           N; Gamez Decl. Exhibit Z.
              previous morning.
 4            Dr. Wong diagnosed possible recurrent epididymitis          Wong Decl. ¶ 17 and Exhibit
        46.   and referred him to urology at SJGH.                        N.
 5            The urologist examined Henderson on April 21, 2016,         Wong Decl. ¶ 18; Gamez
        47.   diagnosed epididymitis, and recommended Cipro.              Decl. Exhibit AA.
 6            A prescription for Cipro was ordered on April 21,           Wong Decl. ¶ 18; Gamez
        48.   2016, by Dr. Rudas.                                         Decl. Exhibit AB.
 7            Henderson was seen by Dr. Wong on April 27, 2016,           Wong Decl. ¶ 18 Exhibit O.
        49.   and reported that the pain was much improved. He
 8            was diagnosed with epididymitis that was
              asymptomatic and resolving. Dr. Wong ordered that
 9            the Cipro be continued for three weeks and
              that Henderson have a follow up with the urologist as
10            needed.
              Dr. Wong next saw Henderson on July 5, 2016.                Wong Decl. ¶ 19 and Exhibit
11      50.   Henderson denied any difficulty with urinating or           P.
              any back pain and he refused to have his
12            genitourinary system examined.
              On September 29, 2016, Henderson was seen by a              Wong Decl. ¶ 20 and Exhibit
13      51.   nurse with complaints of pain from a new bump on his        Q; Gamez Decl. Exhibits AC-
              scrotum that had been getting progressively worse over      AF.
14            the previous three days. Dr. Wong was contacted, and
              he ordered that Henderson be sent to the triage and
15            treatment area for an incision and drainage by Dr.
              Rudas. Henderson was then seen by Dr. Rudas with
16            complaints of a painful lump over his left scrotum that
              had been present for three days. Dr. Rudas diagnosed a
17            skin abscess and performed an incision and drainage.
              He prescribed Bactrim and Clindamycin.
18            Henderson alleges that after leaving the medical unit on    First Amended Complaint,
        52.   February 19, 2015, he pulled his left groin area in such    ECF No. 20, p. 6.
19            a way that it caused him extreme pain. He claims that
              Sergeant Ramirez and Officer Perez were present and
20            ignored his requests for medical treatment.
              Licensed vocational nurse DeCoito was contacted on          First Amended Complaint,
21      53.   February 19, 2015, and told Sergeant Ramirez that           ECF No. 20, p. 6;
              nothing was wrong with Henderson.                           Henderson Dep. 27:20-29:9,
22
                                                                          attached as Ex. A to Wilson
23                                                                        Decl.
            Henderson submitted a request for medical care on             Gamez Decl. Exhibit AG.
        54. February 19, 2015, complaining of groin pain, and
24
            the request was reviewed by Nurse Toralba, who
25          told Henderson that he was scheduled to be seen by
            a doctor in a couple days and that he should wait for
26          that appointment.
            Henderson was seen by a Dr. Aikens on December                Jackson Decl. ¶ 3; Gamez
        55. 19, 2017, due to an elevated prostate-specific antigen        Decl. Exhibit AH.
27
            (PSA) and urinary hesitancy. He was diagnosed with
28          an elevated PSA that may have been associated with
                                                        11
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 12 of 42


 1            a mild urinary tract infection. The urologist
              recommended another PSA test and a follow-up. He
 2            also diagnosed a weak urine stream that could be the
              result of benign prostatic hyperplasia (prostate
 3            enlargement) or decreased bladder contractility. He
              recommended a prescription for Flomax.
 4            Henderson was seen by Dr. Jackson on January 8,           Jackson Decl. ¶ 4 and Exhibit
        56.   2018. The examination found no abdominal pain, no         A.
 5            nausea, no vomiting, no fever, no chills, no shortness
              of breath, and a normal blood pressure. Dr. Jackson
 6            reviewed the recommendations of the urologist and
              ordered a PSA test and prescribed Flomax
 7            (Tamsulosin). He also ordered a follow-up with the
              urologist.
 8            Henderson wishes that Dr. Jackson had ordered a CT-       Jackson Decl. ¶ 4 and Exhibit
        57.   Scan of his kidney and groin area, but this was not       A.
 9            recommended by Dr. Aikens and was not medically
              warranted.
10            Henderson submitted an inmate grievance regarding         Gamez Decl. Exhibit AI.
        58.   the care by Dr. Jackson. Dr. Smith responded at the
11            institutional level of review. He reviewed Henderson’s
              health records, including the records from the
12            consultation with the urologist, and found that Dr.
              Jackson had followed the recommendations of the
13            urologist in treating Henderson. Dr. Smith therefore
              determined that Henderson’s medical care had been
14            appropriate.
              On January 16, 2018, Henderson was seen by medical        Gamez Decl. Exhibit AJ.
15      59.   staff with nausea, vomiting, fever, and chills that had
              been present for one day. He was diagnosed with
16            symptoms of a gastrointestinal illness.
              Dr. Krpan was contacted on January 16, 2018, and          Gamez Decl. Exhibit AK.
17      60.   ordered that Henderson be transported to the SJGH for
              further evaluation.
18            At SJGH, it was noted that Henderson had been             Gamez Decl. Exhibit AL.
        61.   suffering from flank pain for one day and he was
19            diagnosed with sepsis secondary to pyelonephritis.
              Sepsis is an inflammatory immune response triggered       Jackson Decl. ¶ 6.
20      62.   by an infection. Common symptoms include fever,
              difficulty breathing, and low blood pressure. Standard
21            treatment includes antibiotics. Pyelonephritis (kidney
              infection) is a type of urinary tract infection. Common
22            symptoms include fever, back or groin pain, and
              frequent urination. Common treatment for both sepsis
23            and pyelonephritis is antibiotics.
              Henderson was placed on antibiotics.                      Gamez Decl. Exhibit AL.
24      63.
            Henderson was discharged from SJGH on January 20,           Jackson Decl. ¶ 9 and Exhibit
25      64. 2018, and was seen by Dr. Jackson on January 25,            B.
            2018. It was noted that Henderson’s pyelonephritis
26          was showing marked improvement and that the flank
            pain was resolving.
27          On February 5, 2018, Officer Moua was searching             Barba Decl. Exhibit A.
        65. inmates as they exited the dining hall. Henderson held
28
                                                       12
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 13 of 42


 1                a position as a worker in the dining hall. Officer Moua
                  found that Henderson had eight state burritos concealed
 2                in his laundry bag. Officer Moua charged Henderson
                  with a rule violation for the misuse of food. Officer
 3                Moua also recommended that Henderson be removed
                  from his job.
 4                A hearing on the rule violation was conducted by           Barba Decl. Exhibit A.
            66.   Sergeant Ancheta, who reviewed the prison’s
 5                institutional count to confirm that Henderson had
                  been working in the dining hall on February 5, 2018.
 6                Sergeant Ancheta found Henderson guilty of the rule
                  violation.
 7                Thorpe was the instructor with the C-Facility Office       Barba Decl. Exhibit B.
            67.   Services and Related Technology (C-OSRT)
 8                program. Henderson submitted a request to be
                  assigned to the C-OSRT class. Thorpe denied this
 9                request on February 6, 2018, because Henderson
                  had been charged with a rule violation for stealing
10                food and Thorpe did not want to reward this
                  behavior with an assignment in C-OSRT.
11                Henderson submitted an inmate appeal regarding             Barba Decl. Exhibit C.
            68.   Thorpe’s decision. His appeal was denied at the second
12                level of review by Clevenger and Lizarraga.
                  Henderson spoke about Thorpe’s decision with Captain       Henderson Dep. 89:7- 91:7,
13          69.   Stacy, who did not take any action regarding either the    attached as Ex. A to Wilson
                  rule violation or the decision by Thorpe to deny           Decl.
14                Henderson’s request to be assigned to the C-OSRT
                  class.
15                Henderson alleges that Lizarraga, Stacy, Clevenger,        First Amended Complaint,
            70.   Ancheta, and Moua failed to protect him by leaking         ECF No. 20, p. 24.
16                confidential information to the general population
                  inmates leading to his assault by other inmates.
17                Henderson states that an inmate told him to stop           Henderson Dep. 94:14- 23,
            71.   “snitching” and that two others called him a snitch        attached as Ex. A to Wilson
18                before attempting to assault him.                          Decl.
                  Henderson states that he had provided information to       Henderson Dep. 94:14- 23,
19          72.   the institution that prevented the death of other people   attached as Ex. A to Wilson
                  and that he turned drugs into the security squad.          Decl.
20                The confidential information provided by Henderson to      Henderson Dep. 95:2- 24,
            73.   staff was recorded in three chronos written by staff and   attached as Ex. A to Wilson
21                Henderson states that the chronos were then leaked to      Decl.
                  the inmate population.
22                Henderson claims that staff will “just drop”               Henderson Dep. 92:4- 93:4,
            74.   confidential documents on the prison yard or leave         attached as Ex. A to Wilson
23                them out on tables in the dayroom to be found by           Decl.
                  inmates.
24                Henderson does not know who supposedly leaked the          Henderson Dep. 95:25- 96:3,
            75.   chronos to the inmate population but claims that           attached as Ex. A to Wilson
25                Lizarraga allowed them to be leaked.                       Decl.
                  Henderson admits that Lizarraga never told him that he     Henderson Dep. 97:9- 12,
26          76.   was going to leak the chronos.                             attached as Ex. A to Wilson
                                                                             Decl.
27
      ///
28
                                                           13
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 14 of 42


 1           G. Plaintiff’s Evidence on Opposition:

 2                         Plaintiff’s opposition is detailed but meandering and conclusory. He often does not

 3    cite documents for which he claims there is documentary evidence. E.g., ECF No. 105 at 17.

 4    Plaintiff’s evidence mostly consists of repeating his claims and arguing that they establish

 5    constitutional violations. The Court accordingly distills Plaintiff’s claims and opposition down to

 6    specific factual allegations. The Court does not repeat underlying legal arguments.

 7                    1. Dr. Wong:

 8                         Plaintiff contends that Dr. Wong knowingly did nothing to treat the swelling in

 9    Plaintiff’s testicle. Id. 2. Dr. Wong prescribed Elavil for management of chronic pain,5 but Dr.

10    Wong knew it would cause side effects like dizziness and vomiting. Id. at 3. When Plaintiff told

11    Dr. Wong about the swelling in Plaintiff’s testicle, he only stated that the swelling would go down

12    and sent Plaintiff away without further treatment. Id. at 3. Plaintiff cites to a printout of drug facts

13    concerning Elavil to show Dr. Wong knew of the side effects it would cause Plaintiff. Id.

14                         In addition to ultimately losing his left testicle, Plaintiff contends that he underwent

15    a skin graft to repair his urethra on August 20, 2019. Id. at 4. Plaintiff apparently argues that the

16    damage to his urethra was due to Dr. Wong’s delay in treating his swollen testicle, which ultimately

17    turned out to be epididymitis. Id. He cites his affidavit concerning allegations against Defendant

18    Dr. Jackson as support. See id. Dr. Wong apparently did finally refer Plaintiff to Dr. Rudas, who

19    stated that his epididymitis case was the worst he’d ever seen, and that any treatment would be

20    ineffective without removal of his left testicle. Id. Plaintiff contends that Dr. Wong did nothing to
21    treat Plaintiff’s epididymitis for 30 days. Id. at 5.

22                    2. Sergeant Ramirez and Officer Perez:

23                         Plaintiff’s opposition restates his allegations that, when Plaintiff collapsed in pain,

24    Perez merely mocked him and placed him in a holding cage. Id. at 6. Ramirez, Plaintiff repeats,

25    told Plaintiff that nothing would be done for him and that Plaintiff would have to treat his infected

26    testes himself. Id.
27    ///

28    5
          Presumably, Plaintiff refers to the chronic pain from his facial surgery, not from his testicle. See ECF No. 20 at 5.
                                                                    14
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 15 of 42


 1                 3. Dr. Jackson:

 2                     Plaintiff ostensibly went to see Dr. Jackson around January 8, 2018. Id. at 8. Plaintiff

 3    explained that he was in extreme pain, had nausea, and had difficulty urinating. Id. Plaintiff

 4    contends that Dr. Jackson did not examine him, but just sat at his desk reading articles about Oprah

 5    Winfrey. Id. Plaintiff explained his medical history and the removal of his left testicle, and Dr.

 6    Jackson stated it was likely Plaintiff had sepsis. Id. Dr. Jackson declined to provide any treatment.

 7    Id. Dr. Jackson allegedly ignored written treatment requests from Plaintiff. Id. at 9. Because of the

 8    lack of treatment, Plaintiff contends that he awoke on January 16, 2018 to extreme kidney pain,

 9    vomited, and then blacked out. Id.

10                     Plaintiff then asserts that, years prior, on May 31, 2011, Plaintiff fractured his

11    clavicle. Id. at 10. Dr. Jackson allegedly ignored instructions to surgically address the fracture, and

12    later failed to fix dislodged screws that had been used to repair Plaintiff’s fracture.6 Id. at 10–11.

13                     Plaintiff goes on to discuss other Defendants and other non-party individuals,

14    contending that as a result of their actions, he has been attacked by other inmates, suffered a stroke,

15    and now uses a walker and wheelchair. Id. at 12. He contends that he has vision problems, has

16    plates and screws in his face, is on a liquid diet because he cannot chew due to chronic pain, must

17    wear adult diapers, and that he has erectile dysfunction. Id. at 12–13.

18                 4. Dr. Smith:

19                     Dr. Christopher Smith is the chief physician at MCSP. Due to Plaintiff’s alleged

20    mistreatment and the alleged disregard of his medical conditions, Plaintiff asserts that he joined the
21    Inmate Advisory Counsel (IAC) and chaired the medical subcommittee. Id. at 14. Plaintiff asserts

22    that he informed prison officials, while serving on the IAC, of inmate plots to attack Dr. Wong. Id.

23    at 15. A correctional officer beat an inmate involved in the plot against Dr. Wong, illustrating

24    Defendant Lizarraga’s custom of allowing staff to wantonly violate inmates’ rights. Id. at 16.

25                     Plaintiff’s alleges that, during an IAC meeting, Dr. Smith was asked why psychiatric

26    medication was prescribed for pain management. Id. Dr. Smith responded that most inmates’ pain
27
      6
       Plaintiff apparently includes Dr. Jackson’s actions from 2011 because they establish other, relevant misconduct. See
28    ECF No. 105 at 9–10.
                                                                15
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 16 of 42


 1    is imagined, that prescribing psychiatric medication keeps inmates from making decisions they

 2    would not otherwise make,7 and that psychiatric medication was cost-effective. Id.

 3                      Dr. Smith also allegedly declined to order surgery on Plaintiff’s face after other

 4    inmates attacked Plaintiff in August 2018. Id.

 5                 5. Moua, Thorpe, Clevenger, Stacy, and Ancheta:

 6                      Plaintiff repeats his allegation that documents confirm that Plaintiff was not at his

 7    kitchen assignment on the day Moua alleged Plaintiff stole food. Id. at 17. He does not cite to the

 8    record. See id. After Plaintiff filed a complaint, Ancheta “ratified” Moua’s false statement. Id.

 9    Ancheta told Plaintiff that he would make Plaintiff’s life difficult if Plaintiff filed a complaint. Id.

10    Defendant Stacy allegedly knew of and failed to correct Moua’s and Ancheta’s actions, telling

11    Plaintiff that he did not care. Id.

12                 6. Lizarraga:

13                      Plaintiff contends, for the first time on opposition, that Defendant Lizarraga forced

14    Plaintiff to deliver four televisions to other inmates. Id. Plaintiff tried to use one of the televisions

15    and, when it did not work, he took it apart and found drugs. Id. Plaintiff alleges Lizarraga used

16    Plaintiff to deliver drugs. Id. When Plaintiff did not deliver all the televisions, Lizarraga threatened

17    Plaintiff and had other inmates assault him on multiple occasions. Id. at 17–19.

18        H. Plaintiff’s New Factual Allegations Raised on Opposition:

19                      To the extent that Plaintiff raises new grounds and new theories on opposition (e.g.,

20    Lizarraga’s alleged drug scheme), the Court does not consider them. Summary judgment is not an
21    opportunity for Plaintiff to fill in gaps in his complaint. See Updike v. Multnomah County, 870

22    F.3d 939, 952 (2017); see also Trishan Air, Inc. v. Federal Ins. Co., 635 F.3d 422, 435 (9th Cir.

23    2011). A party’s failure to meet its initial burden of raising all facts necessary to support the material

24    elements of its legal claims does not obligate the Court to permit a party to offer allegations outside

25    the pleadings. See, e.g., Wasco Prods., Inc. v. Southwall Tech., Inc., 435 F.3d 989, 992 (9th Cir.

26    2006) (citing Fleming v. Lind–Waldock & Co., 922 F.2d 20, 24 (1st Cir. 1990)).
27
      7
       It is unclear if Plaintiff means to stay that Dr. Smith implied that psychiatric medication keeps inmates from making
28    decisions they otherwise would make. See ECF No. 105 at 16.
                                                                16
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 17 of 42


 1                    Federal Rule of Civil Procedure 8’s liberal notice pleading standard does not here

 2    justify new factual allegations that do not fall within the original complaint. Rule 8(a)(2) requires

 3    that the allegations in the complaint “give the defendant fair notice of what the plaintiff's claim is

 4    and the grounds upon which it rests.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512, 122 S.Ct.

 5    992, 152 L.Ed.2d 1 (2002) (quotation omitted).

 6                    The Court disregards any new factual allegations that Plaintiff raises on opposition

 7    and that are not supported by the complaint. The Court declines to consider new issues as a motion

 8    to amend. See, e.g., Pickern v. Pier 1 Imports (U.S.), Inc., 457 F.3d 963, 968–69 (9th Cir. 2006).

 9                                        III. STANDARD OF REVIEW

10                    Summary judgment is warranted when there is “no genuine dispute as to any

11    material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

12    Washington Mutual Inc. v. United States, 636 F.3d 1207, 1216 (9th Cir. 2011). A fact is material

13    if it might affect the outcome of the lawsuit. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

14    (1986). In other words, an issue of material fact is genuine only if there is sufficient evidence for a

15    reasonable factfinder to find for the non-moving party. E.g. id. On motion for summary judgment,

16    the Court determines only whether there is a genuine issue for trial. Thomas v. Ponder, 611 F3d

17    1144, 1149–50 (9th Cir. 2010). In so doing, the Court must liberally construe a pro se prisoner

18    plaintiff’s filings. Id. at 1150.

19                    Federal Rule of Civil Procedure 56 permits courts to grant summary adjudication,

20    or partial summary judgment, when there is no genuine issue of material fact as to an entire claim
21    or a portion of a claim. See Fed. R. Civ. P. 56(a); Lies v. Farrell Lines, Inc., 641 F.2d 765, 769 n.3

22    (9th Cir. 1981); Smith v. Cal. Dep't of Highway Patrol, 75 F. Supp. 3d 1173, 1179 (N.D. Cal. 2014).

23    The standards that apply on a motion for summary judgment and a motion for summary

24    adjudication are the same. See Fed. R. Civ. P. 56 (a), (c); Mora v. Chem-Tronics, 16 F. Supp. 2d

25    1192, 1200 (S.D. Cal. 1998).

26                    Summary judgment should be entered “after adequate time for discovery and upon
27    motion, against a party who fails to make a showing sufficient to establish the existence of an

28    element essential to that party's case, and on which that party will bear the burden of proof at trial.”
                                                         17
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 18 of 42


 1    Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears the “initial

 2    responsibility” of demonstrating the absence of a genuine issue of material fact. Id. at 323. A party

 3    demonstrates that summary judgment is appropriate by “informing the district court of the basis of

 4    its motion, and identifying those portions of ‘the pleadings, depositions, answers to interrogatories,

 5    and admissions on file, together with affidavits, if any,’ which it believes demonstrate the absence

 6    of a genuine issue of material fact.” Id. at 323 (quoting Fed. R. Civ. P. 56(c)). On an issue for which

 7    the nonmoving party will have the burden of proof at trial, the moving party need only point out

 8    “an absence of evidence to support the nonmoving party's case.” Id. at 325. A moving party may

 9    also produce evidence negating an essential element of the nonmoving party’s claim or defense.

10    E.g., Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Cos., Inc., 210 F.3d 1099, 1102 (9th Cir. 2000).

11                   If the moving party meets its initial burden, the burden shifts to the opposing party

12    to present specific facts showing a genuine issue of a material fact. See Fed R. Civ. P. 56(e);

13    Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). An opposing party,

14    however, “must do more than simply show that there is some metaphysical doubt as to the material

15    facts.” Matsushita, 475 U.S. at 587. The “mere existence of some alleged factual dispute between

16    the parties will not defeat an otherwise properly supported motion for summary judgment; the

17    requirement is that there be no genuine issue of material fact.” Anderson, 477 U.S. at 247–48. An

18    issue of fact is a genuine issue if it reasonably can be resolved the non-moving party’s favor. Fresno

19    Motors, LLC v. Mercedes Benz USA, LLC, 771 F.3d 1119, 1125 (9th Cir. 2014).

20                   In this regard, the opposing party must move beyond the pleadings through citations
21    to the record—such as citations to affidavits, depositions, and admissions—designate specific facts

22    establishing a genuine issue for trial. Celotex, 477 U.S. at 324. The opposing party must “show

23    more than the mere existence of a scintilla of evidence.” Anderson, 477 U.S. at 252. A non-moving

24    party, however, is not required to establish a material issue of fact conclusively in its favor; it is

25    sufficient that “the claimed factual dispute be shown to require a jury or judge to resolve the parties’

26    differing versions of the truth at trial.” T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Assoc.,
27    809 F.2d 626, 630 (9th Cir. 1987). Still, “failure of proof concerning an essential element of the

28    nonmoving party's case necessarily renders all other facts immaterial.” Celotex, 477 U.S. at 323.
                                                         18
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 19 of 42


 1                   The Court may consider other materials in the record not cited to by the parties, but

 2    it is not required to do so. See Fed. R. Civ. P. 56(c)(3); Carmen v. San Francisco Unified Sch. Dist.,

 3    237 F.3d 1026, 1031 (9th Cir. 2001); see also Simmons v. Navajo County, Ariz., 609 F.3d 1011,

 4    1017 (9th Cir. 2010). The Court need not scour the record to establish an absence or presence of

 5    factual disputes when the evidence is not adequately set forth in opposing papers. See, e.g., Carmen,

 6    237 F.3d at 1031. The Court, furthermore, cannot engage in determinations of credibility or

 7    weighing of evidence. Manley v. Rowley, 847 F.3d 705, 711 (9th Cir. 2017). Nevertheless, the

 8    evidence must be viewed “in the light most favorable to the nonmoving party” and “all justifiable

 9    inferences” must be drawn in that party’s favor. E.g., Anderson, 477 U.S. at 255; Fresno Motors,

10    771 F.3d at 1125. Summary judgment is inappropriate when divergent ultimate inferences may

11    reasonably be drawn from the undisputed facts. Fresno Motors, 771 F.3d at 1125.

12                                            IV. DISCUSSION

13                   Defendants’ motion for summary judgment centers on the contention that there is

14    no dispute as to any material fact, and thus all that remains is to determine whether Defendants

15    violated Plaintiff’s constitutional rights. See generally ECF no. 56-2. Applying binding case law,

16    Defendants argue that none of Defendants’ alleged actions were unconstitutional. Id. Thus, they

17    conclude, they are entitled to summary judgment. See id. at 23.

18                   Defendants include, in their State of Undisputed Facts, a number of facts that

19    Plaintiff does not address in his complaint, opposition, or other submissions. The Court here

20    reiterates that because Plaintiff did not comply with Local Rule 260(b), it has deemed admitted any
21    unchallenged fact. Furthermore, the Court restates facts as necessary to avoid confusion.

22       A. Plaintiff’s Eighth Amendment Claims:

23                   To establish an Eighth Amendment claim based on prison medical treatment, an

24    inmate must show a deliberate indifference to a serious medical need. Jett v. Penner, 439 F.3d 1091,

25    1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)); Hallett v. Morgan, 296

26    F.3d 732, 744 (9th Cir. 2002). A plaintiff must show (1) an objective “serious medical need” by
27    demonstrating that “failure to treat a prisoner’s condition could result in further significant injury

28    or the ‘unnecessary and wanton infliction of pain’” and (2) that a defendant's response to the serious
                                                        19
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 20 of 42


 1    medical need was deliberately indifferent.” Jett, 439 F.3d at 1096 (quoting McGuckin v. Smith,

 2    974 F.2d 1050, 1059–60 (9th Cir. 1992)) (citation and internal quotations marks omitted), overruled

 3    on other grounds by WMX Technologies v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc); see

 4    Colwell v. Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014). Denial or delay of medical care may

 5    constitute a constitutional violation. Estelle, 429 U.S. at 104–05.

 6                   Deliberate indifference exists if a defendant subjectively “knows of and disregards

 7    an excessive risk to inmate health and safety.” Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir.

 8    2004) (emphasis added) (citation and internal quotation marks omitted). The question of deliberate

 9    indifference focuses on what a defendant’s mental attitude actually was. Farmer v. Brennan, 511

10    U.S. 825, 835–37 (1994). A prison official must have had a sufficiently culpable state of mind. Id.

11    at 834. Deliberate indifference can be established by showing (a) a purposeful act or failure to

12    respond to a prisoner's pain or medical needs and (b) harm caused by the indifference.” Jett, 439

13    F.3d at 1096 (citation omitted). Negligent medical care is not a constitutional violation. Frost v.

14    Agnos, 152 F.3d 1124, 1130 (9th Cir. 1998) (citing Estelle, 429 U.S. at 105–06); see also Farmer,

15    511 U.S. 825, 835–37. “Medical malpractice does not become a constitutional violation merely

16    because the victim is a prisoner.” Estelle, 429 U.S. at 106.

17                   A difference of opinion between an inmate and prison medical staff about the proper

18    course of medical treatment is not deliberate indifference. See, e.g., Toguchi, 391 F.3d at 1058;

19    Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989). Nor does a dispute between an inmate and

20    prison officials over the necessity or extent of medical treatment establish a constitutional violation.
21    See, e.g., Toguchi, 391 F.3d at 1058; Sanchez, 891 F.2d at 242. To establish that a difference of

22    opinion rose to the level of deliberate indifference, an inmate “must show that the course of

23    treatment the doctors chose was medically unacceptable under the circumstances.” Toguchi, 391

24    F.3d at 1058; Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996). Inmates must show that a

25    medical provide chose a course of treatment in conscious disregard of an excessive risk to the

26    inmate’s health. See Jackson, 90 F.3d at 332.
27    ///

28    ///
                                                         20
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 21 of 42


 1                 1. Dr. Wong:

 2                     Plaintiff does not dispute—or at least does not challenge—most of Defendants’

 3    alleged facts concerning Dr. Wong.8 To the extent that he disputes the causes of his medical

 4    conditions and Dr. Wong’s responsibility for them, at most he only creates some metaphysical

 5    doubt as to the facts before the Court. Alternatively, Plaintiff asserts some legal interpretation of

 6    the facts rather than showing there is a genuine issue for trial. See, e.g., ECF No. 20 at 5.

 7                          i. Initial Prescription of Elavil:

 8                     Neither party disputes that Dr. Wong prescribed the antidepressant Elavil to treat

 9    Plaintiff’s surgery-related chronic pain. Plaintiff does not even challenge Defendants’ contention

10    that Elavil is commonly prescribed for pain. See id.; ECF No. 105 at 3–4; UDF No. 1. Instead, he

11    argues that prescription of Elavil was unconstitutional because it is an antidepressant with possible

12    side effects and Dr. Wong did not inform Plaintiff of these facts or the resulting conditions (e.g.,

13    urinary difficulty). See ECF Nos. 20 at 5; 105 at 3–4. Plaintiff implies that, because of Elavil’s

14    effects, he developed a bladder infection that led to the removal of his left testicle. See ECF Nos.

15    20 at 5; 105 at 3–4. Plaintiff cites to a copy of his medical treatment request and a leaflet of drug

16    facts to argue Dr. Wong knew ahead of time of Elavil’s consequences to Plaintiff’s health. ECF

17    No. 105 at 3.

18                     Defendants assert that any dispute over Dr. Wong’s prescription of Elavil amounts

19    to a disagreement between Plaintiff and Dr. Wong about appropriate treatment. See ECF No. 56-2

20    at 16. Considering the undisputed facts, Defendants have met their initial burden of showing (1) an
21    absence of a dispute over a material fact that would alter the outcome of the case, and (2) that they

22    are entitled to summary judgment as a matter of law. See Celotex, 477 U.S. at 322–23. The burden

23    shifts to Plaintiff to show a genuine dispute over Dr. Wong’s prescribing of Elavil. Matsushita, 475

24    U.S. at 586. Plaintiff, of course, is not required to conclusively establish a material issue of fact in

25    his favor. But Plaintiff’s citation of his medical request and Elavil’s drug facts at most creates doubt

26    as to Elavil’s appropriateness or Dr. Wong’s prior knowledge (and disregard) of Elavil’s alleged
27    8
        For ease of reference, when drawn from Defendants’ Statement of Undisputed facts, the Court cites the number of
      the undisputed fact (UDF). For example, if referring to Defendants’ first fact from their Statement, the Court would
28    cite it as UDF No. 1.
                                                               21
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 22 of 42


 1    adverse effects. See ECF No. 105 at 3. He has not shown any factual dispute requiring a jury to

 2    resolve whether prescription of Elavil for chronic pain is uncommon9 or that Dr. Wong knew that

 3    Elavil would cause adverse side effects in Plaintiff specifically.

 4                      The Court thus addresses whether Dr. Wong’s preliminary prescription of Elavil

 5    was unconstitutional. The Court concludes that it was not.

 6                      Plaintiff disagrees with Dr. Wong’s prescription of Elavil, claiming that prescription

 7    of psychiatric medication is inappropriate for pain management. See ECF Nos. 20 at 15; 105 at 3.

 8    A difference of opinion between a prisoner and medical provider about an appropriate course of

 9    treatment does not establish deliberate indifference giving rise to an Eighth Amendment claim. See,

10    e.g., Toguchi, 391 F.3d at 1058; Sanchez, 891 F.2d at 242. To prevail on a claim that a difference

11    of opinion rose to deliberate indifference, Plaintiff must show that Dr. Wong’s chosen course of

12    treatment was medically unacceptable under the circumstances and that Dr. Wong chose the

13    treatment in conscious disregard of an excessive risk to Plaintiff’s health. Toguchi, 391 F.3d at

14    1058; Jackson, 90 F.3d at 332. On the record before the Court, there is no basis to conclude that

15    Dr. Wong’s initial prescription of Elavil was medically unacceptable under the circumstances. Nor

16    has Plaintiff come forward with any evidence that Dr. Wong subjectively knew that Elavil posed

17    an excessive risk to Plaintiff’s health, and then disregarded that risk.

18                          ii. Elavil’s Effect on Plaintiff and Dr. Wong’s Subsequent Treatment:

19                      Defendants assert as undisputed that it is unlikely that Elavil caused Plaintiff’s

20    epididymitis. UDF No. 10. Although Plaintiff told medical staff that Elavil caused the swelling in
21    his testicle, medical staff disagreed. UDF Nos. 8–9. Plaintiff, the Court concludes, challenges

22    Defendants’ assertion.10 ECF Nos. 20 at 5; 105 at 3–4. But other than conclusory statements, his

23    medical requests, and the drug fact leaflet, Plaintiff does not submit any medical evidence

24    indicating that Elavil caused his sepsis and epididymitis thereby leading to the eventual removal of

25    his testicle. ECF Nos. 20 at 5–6; 105 at 3–4.

26    9
        Plaintiff’s own submission of Elavil’s drug facts indicates that it may be prescribed for purposes other than treatment
      of depression. See ECF No. 105 at 3.
27    10
         Plaintiff’s opposition is not always direct in its response to Defendants’ motion for summary judgment, but the Court
      infers from his submissions that Plaintiff maintains that Elavil caused his epididymitis and that Dr. Wong thereafter
28    delayed treatment. ECF Nos. 20 at 5–6; 105 at 3–4.
                                                                  22
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 23 of 42


 1                   Again, although Plaintiff does not need to conclusively establish that Elavil led to

 2    the conditions requiring removal of his testicle, he does nothing more than create some

 3    metaphysical, abstract doubt that Elavil did so. He does not adequately move beyond his pleadings

 4    to show that a dispute over Elavil’s effects necessitates resolution at trial. Moreover, Plaintiff does

 5    not challenge Defendants’ assertion that epididymitis is more commonly triggered by urinary tract

 6    infections or sexually transmitted diseases. ECF Nos. 20 at 5–6; 105 at 3–4; UDF Nos. 7–10. Nor

 7    does he dispute that a urologist later concluded that Plaintiff’s enduring epididymitis might be the

 8    result of chlamydia, a sexually transmitted infection. ECF Nos. 20 at 5–6; 105 at 3–4; UDF No. 13.

 9                   Additionally, even if Elavil did cause Plaintiff’s swollen testicle and related

10    conditions, Dr. Wong responded appropriately and did not unconstitutionally delay treatment.

11    Plaintiff asserts that, once his testicle swelled, Dr. Wong continued only to tell Plaintiff that the

12    swelling would subside, and to prescribe Elavil for pain management. ECF Nos. 20 at 5–6; 105 at

13    3–4. Plaintiff alleges that Dr. Wong merely watched for 30 days as Plaintiff’s testicle continued to

14    swell. ECF No. 105 at 6.

15                   Plaintiff does not dispute, however, that Dr. Wong examined Plaintiff on three

16    occasions after Plaintiff’s initial January 18, 2015, complaint of testicular pain: January 30, 2015;

17    February 13, 2015; and March 3, 2015. ECF Nos. 20 at 5–6; 105 at 3–4; UDF No. 12. Dr. Wong

18    referred Plaintiff to a urologist, an appointment which was pending over the course of Dr. Wong’s

19    three examinations of Plaintiff. Wong Decl. ¶ 6, Exs. A–C. Plaintiff saw the urologist on March 5,

20    2015. UDF No. 13. The urologist recommended doxycycline for Plaintiff’s epididymitis. Id. Dr.
21    Wong prescribed doxycycline on March 5, 2015. Id. UDF No. 15. Dr. Wong then saw Plaintiff on

22    March 19, 2015, noted that Plaintiff’s epididymitis was resolving, and noted Plaintiff would have

23    a follow-up with the urologist. UDF No. 16. After the urologist noted continued swelling, Dr. Wong

24    variously adjusted Plaintiff’s pain medication, ordered an ultrasound, and recommended Plaintiff’s

25    testicle be removed (to which Plaintiff agreed). UDF Nos. 17–25.

26                   Denial or delay of medical care may constitute deliberate indifference. Estelle, 429
27    U.S. at 104–05; Colwell, 763 F.3d at 1066; Jackson, 90 F.3d at 332. Once more, however, Plaintiff

28    fails to put forward any evidence, other than his own allegations and request for treatment, that Dr.
                                                         23
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 24 of 42


 1    Wong delayed Plaintiff’s medical treatment. E.g., ECF Nos. 20 at 5–6; 105 at 3–4. Dr. Wong saw

 2    Plaintiff on three occasions after Plaintiff complained of urinary difficulty and testicular pain. UDF

 3    No. 12. Dr. Wong promptly referred Plaintiff to a urologist. See Wong Decl. ¶ 67, Ex. A.

 4                   Plaintiff, finally, also alleges Dr. Wong delayed and ignored Plaintiff’s pain from

 5    an abscess Plaintiff had developed on his scrotum around September 2016. ECF No. 20 at 8. But

 6    Plaintiff does not challenge Defendants’ asserted facts that a nurse examined Plaintiff on September

 7    29, 2016, and informed Dr. Wong. UDF No. 51. Dr. Wong ordered Plaintiff be sent to the prison’s

 8    triage wing for drainage of the abscess. Id. Plaintiff does not forward any evidence indicated Dr.

 9    Wong delayed medical care for the abscess. Dr. Wong was not deliberately indifferent.

10                   The undersigned recommends that summary judgment be granted as to Dr. Wong.

11               2. Sergeant Ramirez and Officer Perez:

12                   Plaintiff asserts that the pain in his testicles became so severe that on February 19,

13    2015 he could not walk. ECF No. 20 at 6. Plaintiff went to the medical wing but Nurse DeCoito

14    took no action. Id. When he left the medical wing, Plaintiff pulled his groin and collapsed. Id. A

15    correctional officer activated an emergency alarm, but Nurse DeCoito told Sergeant Ramirez that

16    nothing was wrong with Plaintiff. Id. Sergeant Ramirez told Plaintiff that nothing would be done

17    for him. Id. Officer Perez allegedly just sat on the ground and mocked Plaintiff’s pain. Id. The same

18    day, Plaintiff submitted a request for medical treatment. UDF No. 54. Nurse Toralba told Plaintiff

19    he had a doctor’s appointment a couple days later and should wait for the appointment. Id. Perez

20    and Ramirez handcuffed Plaintiff and locked him in a holding cell. ECF Nos. 20 at 6; 105 at 17.
21                   To the extent that Plaintiff alleges Ramirez and Perez denied him medical care, the

22    evidence indicates that it was Nurse DeCoito and Nurse Toralba who declined to treat Plaintiff or

23    who told him to wait for his next appointment. UDF No. 54; ECF No. 20 at 6. Plaintiff does not

24    dispute those facts. ECF Nos. 20 at 6; 105 at 6. Plaintiff has not established more than a scintilla of

25    evidence that Ramirez or Perez interfered with Plaintiff’s medical care or denied it altogether.

26    Ramirez and Perez apparently relied on DeCoito’s determination and, in any case, their actions
27    ostensibly occurred after Plaintiff had already been taken to the medical wing and after DeCoito

28    stated nothing was wrong with Plaintiff. See ECF Nos. 20 at 6; 105 at 6; Lemire v. California Dept.
                                                         24
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 25 of 42


 1    of Corrections and Rehabilitation, 726 F.3d 1062, 1084 (9th Cir. 2013) (“[Defendants] did not act

 2    with deliberate indifference toward [the deceased prisoner because] they reasonably relied on the

 3    expertise of the prison's medical staff”) (citing Johnson v. Doughty, 433 F.3d 1001, 1010–11 (7th

 4    Cir. 2006)); cf. Peralta v. Dillard, 744 F.3d 1076, 1086–87 (9th Cir. 2014).

 5                     The undersigned recommends that summary judgment be granted as to Plaintiff’s

 6    claims against Sergeant Ramirez and Officer Perez.

 7                 3. Dr. Jackson:

 8                     Plaintiff claims that Dr. Jackson violated the Eighth Amendment in declining to

 9    order a CT scan and in allegedly ignoring requests for treatment. ECF Nos. 20 at 9; 105 at 8–10

10                     Plaintiff met with a Dr. Aikens sometime after Plaintiff’s surgery to remove his

11    infected testicle, around December 19, 2017.11 UDF No. 55; ECF Nos. 20 at 8–9; 105 at 8–10.

12    Plaintiff met with Dr. Aikens due to elevated prostate-specific antigen (PSA) and urinary difficulty.

13    UDF No. 55. Dr. Aikens diagnosed an elevated PSA possibly associated with a urinary tract

14    infection. Id. Dr. Aikens recommended a follow-up and another PSA test. Id. He also diagnosed

15    possible prostate enlargement or decreased bladder function. Id. Dr. Aikens recommended a

16    Flomax prescription. Id. Plaintiff asserts that Dr. Aikens ordered a biopsy and ultrasound but

17    provides no documentation or other citation to support the fact. ECF No. 20 at 9.

18                     Dr. Jackson examined Plaintiff on January 8, 2018, after Plaintiff had visited Dr.

19    Aikens. UDF No. 56. ECF Nos. 20 at 9; 105 at 8. Plaintiff contends that he told Dr. Jackson he had

20    urinary difficulty and severe pain in his back and kidneys, but that Dr. Jackson did nothing except
21    sit as his desk reading about Oprah Winfrey. ECF Nos. 20 at 9; 105 at 8. Dr. Jackson, Plaintiff

22    alleges, declined to order a CT scan or transport Plaintiff to Dr. Aikens because doing so would be

23    too expensive. ECF Nos. 20 at 9; 105 at 8. Plaintiff again provides no citation to support his claims.

24    Nor does Plaintiff provide any evidence contradicting Defendants’ assertion (and citation to Dr.

25    Jackson’s notes) that Dr. Jackson examined Plaintiff, reviewed Dr. Aikens’ findings, ordered a new

26    PSA test and Flomax prescription, and order a follow-up with Dr. Aikens. UDF No. 56; see ECF
27
      11
        Plaintiff states that he saw Dr. Aikens on December 18, 2017, not December 19, 2017. ECF No. 20 at 8. The
28    difference in dates is immaterial to Plaintiff’s claims.
                                                              25
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 26 of 42


 1    Nos. 20 at 8–9; 105 at 8–10. On the day Dr. Jackson examined Plaintiff, Plaintiff did not have

 2    abdominal pain, vomiting, fever, chills, shortness of breath, or abnormal blood pressure. UDF No.

 3    56. Dr. Jackson’s notes indicate that his examination of Plaintiff did not indicate nausea. See id.

 4    But Plaintiff contends that he told Dr. Jackson that he was nauseous. ECF No. 105 at 8.

 5                   Although Plaintiff contends that Dr. Aikens ordered a biopsy and ultrasound, Dr.

 6    Jackson determined, based on Dr. Aikens recommendations, that a CT scan was unwarranted. UDF

 7    No. 57. Dr. Aikens’ notes, which Defendants submitted with their statement of undisputed facts,

 8    do not recommend a CT scan. Gamez Decl., Ex. AH. To Plaintiff’s credit, Dr. Aiken did state a

 9    later biopsy could be warranted if Plaintiff’s PSA remained elevated, but Dr. Aiken did not state

10    one was necessary. Id.

11                   Once more, although he cites to his affidavits, Plaintiff fails to forward any medical

12    evidence that Dr. Jackson improperly or entirely denied care to Plaintiff. Furthermore, insofar as

13    Plaintiff alleges Dr. Jackson did deny care or failed to provide adequate care (such as in failing to

14    order a CT scan), Plaintiff has not established an Eight Amendment violation. Dr. Jackson’s

15    decision to order a new PSA test and Flomax prescription based on Dr. Aikens’ recommendations,

16    rather than order a CT scan is, at most, a difference of opinion between Plaintiff and Dr. Jackson.

17    A difference of opinion between Plaintiff and Dr. Jackson about appropriate treatment for

18    Plaintiff’s pain and kidney-related issues does not establish deliberate indifference for an Eighth

19    Amendment claim. See, e.g., Toguchi, 391 F.3d at 1058; Sanchez, 891 F.2d at 242. To show that a

20    difference of opinion rose to deliberate indifference, Plaintiff must show that Dr. Jackson’s chosen
21    treatment was medically unacceptable under the circumstances and that Dr. Jackson chose the

22    treatment in conscious disregard of an excessive risk to Plaintiff’s health. Toguchi, 391 F.3d at

23    1058; Jackson, 90 F.3d at 332. On the record before the Court, there is no basis to conclude either.

24                   Plaintiff also alleges that Dr. Jackson ignored Plaintiff’s requests for treatment after

25    Dr. Jackson examined Plaintiff on January 8, 2018. ECF Nos. 20 at 9; 105 at 9. Plaintiff submits

26    two requests for treatment as evidence. ECF No. 105 at 21–22. Plaintiff requested treatment on
27    January 10, 2018, and January 13, 2018. Id. He requested a CT scan from Dr. Jackson specifically

28    on January 10, 2018, for worsening back pain. Id. at 21. He then generally requested emergency
                                                        26
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 27 of 42


 1    treatment on January 13, 2018, for fever and chills and a feeling that his body was shutting down.

 2    Id. at 22. No evidence before the Court states whether Dr. Jackson or any other prison official saw

 3    or responded to the requests.

 4                   On January 16, 2018, Plaintiff woke to severe kidney pain, fever, chills, and

 5    vomiting. Id. at 9; ECF No. 20 at 8–9. Plaintiff blacked out. ECF No. 20 at 10. Prison medical staff

 6    noted that Plaintiff’s symptoms had been present for one day. UDF No. 59; ECF Nos. 20 at 9–10;

 7    105 at 9, 21–22. The prison’s on call doctor sent Plaintiff to the hospital. UDF No. 59. Hospital

 8    staff diagnosed Plaintiff with sepsis secondary to kidney infection. UDF 61–62. Hospital physicians

 9    prescribed antibiotics. UDF 63. Dr. Jackson met with Plaintiff on January 25, 2018, and Plaintiff’s

10    pain had improved. UDF No. 64.

11                   Plaintiff has not established an Eighth Amendment violation. The Court does not

12    doubt that Plaintiff’s progressive kidney issues constituted a serious medical need for the purposes

13    of the Eighth Amendment. See Jett, 439 F.3d at 1096. But Plaintiff has not shown that Dr. Jackson

14    was deliberately indifferent. See id.

15                   As discussed earlier, deliberate indifference is a subjective question. Colwell, 763

16    F.3d at 1066; Toguchi, 391 F.3d at 1057. Dr. Jackson must have known of an excessive risk to

17    Plaintiff’s health. Farmer, 511 U.S. at 837; Toguchi, 391 F.3d at 1057. Dr. Jackson must then have

18    disregarded that risk. Farmer, 511 U.S. at 837; Toguchi, 391 F.3d at 1057. Dr. Jackson, in other

19    words, must have been aware of facts from he could have drawn the inference that Plaintiff’s health

20    would (or did) worsen by developing sepsis secondary to a kidney infection. See Toguchi, 391 F.3d
21    at 1057. He must then have drawn that inference. See id.

22                   The Court concludes that Plaintiff’s alleged facts at most create some abstract doubt

23    as to Dr. Jackson’s knowledge of excessive risk. In fairness, Plaintiff did submit two requests for

24    medical treatment after Dr. Jackson examined Plaintiff on January 8, 2018. ECF No. 105 at 21–22.

25    But nothing indicates Dr. Jackson saw the requests or knew of them at all. No response from any

26    prison official is included with Plaintiff’s opposition. See id. Moreover, to the extent that Plaintiff
27    alleges Dr. Jackson possessed sufficient facts to draw an inference, Plaintiff has not established that

28    Dr. Jackson was deliberately indifferent. For instance, when Dr. Jackson examined Plaintiff on
                                                         27
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 28 of 42


 1    January 8, 2018, Plaintiff did not have abdominal pain, vomiting, fever, chills, shortness of breath,

 2    or abnormal blood pressure. UDF No. 56. It was only later that Plaintiff complained of those

 3    conditions. UDF No. 59–62; ECF Nos. 20 at 9; 105 at 21–22.

 4                      Even if Dr. Jackson should have been aware of a risk to Plaintiff’s health—whether

 5    from the January 8, 2018, meeting or as a result of Plaintiff’s medical requests—inadvertent or

 6    negligent failure to provide medical care does not trigger liability under § 1983. Jett, 439 F.3d at

 7    1096. Even if Dr. Jackson committed malpractice in not diagnosing Plaintiff’s serious conditions

 8    or not timely responding to the grievances, without a showing of knowing disregard, Dr. Jackson

 9    was not deliberately indifferent. Farmer, 511 U.S. at 837; Toguchi, 391 F.3d at 1057. Medical

10    malpractice is insufficient to illustrate a deprivation of constitutional dimensions. Toguchi, 391

11    F.3d at 1061.

12                      The undersigned recommends granting summary judgment in favor of Defendants

13    on Plaintiff’s claims against Dr. Jackson.

14                 4. Dr. Smith:

15                      Dr. Smith is MCSP’s chief physician. See, e.g., Gamez Decl., Ex. AI. Plaintiff

16    alleges that Dr. Smith adopted a policy of thrift that permitted MCSP physicians to forgo providing

17    inmates treatment in order to avoid expense. ECF No. 20 at 21. Plaintiff includes no record citations

18    to support his statement. He has not produced even a scintilla of evidence as support. The Court

19    recommends granting summary judgment as to that claim.

20                      Plaintiff also contends that, during a meeting of the Inmate Advisory Counsel,
21    Plaintiff asked why MCSP physicians were prescribing psychiatric medication to treat pain. ECF

22    No. 105 at 16. Dr. Smith allegedly responded that most inmates’ pain is imagined and interferes

23    with inmates’ judgment, and that prescribing psychiatric medication was cost-effective. Id. Plaintiff

24    does not include any citations to support his claims and, in any event, does not explain how Dr.

25    Smith’s actions violated the Eighth Amendment.12 See id.

26    12
         Plaintiff does, however, repeat his contention that prescription of psychiatric medication to treat pain is
      unconstitutional. To the extent Plaintiff even makes out a valid claim, the Court concludes that Plaintiff’s disagreement
27    again comes down to a difference of opinion with medical providers. A difference of opinion between an inmate and a
      medical provider about appropriate treatment does not establish deliberate indifference giving rise to an Eighth
28    Amendment claim. See, e.g., Toguchi, 391 F.3d at 1058; Sanchez, 891 F.2d at 242. Plaintiff has not raised any material
                                                                  28
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 29 of 42


 1                      Dr. Smith also allegedly declined to order surgery on Plaintiff’s face after other

 2    inmates attacked Plaintiff. Id. Plaintiff did not raise this claim against Dr. Smith in his complaint,

 3    and his opposition to Defendants’ motion is not a chance for him to raise it now. The Court

 4    disregards it. See Updike, 870 F.3d at 952; see also Trishan Air, Inc., 635 F.3d at 435.

 5                      Plaintiff also challenges Dr. Smith’s “ratification” of Dr. Jackson’s allegedly

 6    inadequate care. E.g., ECF No. 20 at 23. Plaintiff submitted a grievance concerning Dr. Jackson’s

 7    medical care. UDF No. 58. Dr. Smith responded at the institutional level. Id. Dr. Smith reviewed

 8    Plaintiff’s medical records, including the records from Plaintiff’s visits to Dr. Aikens. Id. Dr. Smith

 9    concluded that Dr. Jackson followed Dr. Aikens’ recommendations and determined that Dr.

10    Jackson provided appropriate care. Id. Plaintiff contends Dr. Smith is liable under Monell.13 Id.

11                      To the extent Plaintiff seeks to impose liability on Dr. Smith only for denying his

12    grievance concerning Dr. Jackson’s care, Plaintiff cannot do so. Prison officials’ actions in

13    reviewing grievances are generally not a basis for § 1983 liability.14 See, e.g., Ramirez v. Galaza,

14    334 F.3d 850, 860 (9th Cir. 2003); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988); Shaheed v.

15    Cal. Corr. Health Care Servs., No. 13–cv–05751–VC, 2015 WL 3749623, at *5 (N.D. Cal. June

16    15, 2015). The denial of a grievance, standing alone, does not violate any constitutional right.

17    Shaheed, 2015 WL 3749623, at *5; see Estrada v. Cal. Corr. Inst., No. 1:18-cv-00599-SAB (PC),

18    2019 WL 568930, at *6 (E.D. Cal. Feb. 12, 2019).

19                      To Plaintiff’s credit, prison administrators cannot willfully turn a blind eye the

20    unconstitutional conduct of subordinates. See Jett, 439 F.3d at 1098 (stating that prison officials
21    are deliberately indifferent when they knowingly fail to respond to inmates’ requests for help);

22

23    issue showing the prescription of psychiatric medication for pain management is medically unacceptable under the
      relevant circumstances. See, e.g., Toguchi, 391 F.3d at 1058.
      13
24       Monell provides that municipalities may be liable for constitutional violations under § 1983, including by ratifying
      an official’s illegal conduct. See Monell, 436 U.S. at 658; Rodriguez v. County of Los Angeles, 891 F.3d at 776, 802–
      03 (9th Cir. 2018). But Plaintiff more generally seeks to hold Dr. Smith (and others) personally liable. See ECF No. 20
25    at 21–23. The Court construes Plaintiff’s Monell claims as actually alleging supervisory liability.
      14
         See George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007) (“Only persons who cause or participate in [constitutional]
26    violations are responsible. Ruling against a prisoner on an administrative complaint does not cause or contribute to the
      violation. A guard who stands and watches while another guard beats a prisoner violates the Constitution; a guard who
27    rejects an administrative complaint about a completed act of misconduct does not.”); Hunter v. Williams, No. 2:19-cv-
      1101 CKD P, 2020 WL 2935427, at *5 (E.D. Cal. June 3, 2020); Arellano v. Sedighi, No.: 15-cv-02059-AJB-BGS,
28    2018 WL 1083386, at *8 (S.D. Cal. Feb. 27, 2018).
                                                                 29
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 30 of 42


 1    Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); Ford v. Lewis, No. 2:17-cv-0130-WBS-AC P,

 2    2019 WL 2613426, at *3 (E.D. Cal. June 16, 2019). An individual who denies an inmate grievance

 3    and who had authority and opportunity to prevent an ongoing constitutional violation could

 4    potentially be subject to liability if the individual knew about an existing or impending violation

 5    and failed to prevent it. See Jett, 439 F.3d at 1098; Ford, 2019 WL 2613426, at *3.

 6                   Nevertheless, there is no vicarious liability for civil rights violations. See Ashcroft

 7    v. Iqbal, 556 U.S. 662, 677 (2009); Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002). To state

 8    a claim under § 1983, Plaintiff must demonstrate personal involvement in the underlying violation

 9    of his rights. Ashcroft, 556 U.S. at 677; Jones, 297 F.3d at 934. Liability may not be based merely

10    on Plaintiff’s dissatisfaction with the administrative process or a decision on an appeal. Ramirez,

11    334 F.3d at 860; Mann, 855 F.2d at 640. Nor is there supervisory liability under § 1983 unless a

12    supervisor (1) was personally involved in a constitutional deprivation, or (2) there is a sufficient

13    causal connection between the supervisor's wrongful conduct and the constitutional violation. E.g.,

14    Ashcroft, 556 U.S. at 676–77; Starr v. Baca, 652 F.3d 1202, 1206–07 (9th Cir. 2011); Rushdan v.

15    Gear, No. 1:16-cv-01017-BAM (PC), 2018 WL 2229259, at *3 (E.D. Cal. May 16, 2018).

16                   Nothing indicates that Dr. Smith was involved in Plaintiff’s care other than

17    reviewing Plaintiff’s grievance of Dr. Jackson’s treatment. As discussed, Dr. Jackson’s care was

18    constitutionally sound. Plaintiff has not forwarded anything indicating that Dr. Smith was aware of

19    an ongoing constitutional violation that he was required to remedy. Dr. Smith is also not liable in

20    his supervisory capacity. The undersigned recommends granting judgment as to Dr. Smith.
21       A. Plaintiff’s Retaliation Claims:

22                   Prisoners retain First Amendment rights that are not inconsistent with incarceration

23    or with the legitimate penological objectives of the corrections system.” Pell v. Procunier, 417 U.S.

24    817, 822 (1974). Prisoners retain important First Amendment rights in the ability to file grievances

25    and file civil actions in court. Rhodes v. Robinson, 408 F.3d 559, 567 (9th Cir. 2005). Without

26    those First Amendment protections, prisoners would be devoid of any effective vehicle to remedy
27    injustices attendant to their incarceration. See id. Purely retaliatory actions against a prisoner for

28    engaging in protected conduct undermine the First Amendment. Id. Prisoner claims of retaliation
                                                        30
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 31 of 42


 1    for exercising First Amendment rights may support a claim under § 1983. Id.

 2                   A prisoner’s basic First Amendment retaliation claim involves (1) an allegation that

 3    a state actor took an adverse action against an inmate (2) because of (3) the inmate’s protected

 4    conduct, and that the action (4) chilled the inmate's exercise of First Amendment rights, and (5) the

 5    action did not reasonably advance legitimate correctional goals. Id. at 567–68; Shepard v. Quillen,

 6    840 F.3d 686, 688 (9th Cir. 2016). The adverse action must be such that it “would chill or silence

 7    a person of ordinary firmness from future First Amendment activities.” Watison, 668 F.3d at 1114.

 8                   Although prisoners are entitled to seek redress for retaliatory conduct of prison

 9    officials, federal courts must be mindful that they were not established to supervise prisons, but to

10    enforce the constitutional rights of all persons, including prisoners. See, e.g., Cruz v. Beto, 405

11    U.S. 319, 321 (1982). Federal courts must afford prison administrators latitude in the administration

12    of prison affairs. Id. Prisoners may necessarily be subject to appropriate regulation. Id. The Court

13    must defer to the reasonable decisions of prison officials. Turner v. Safley, 482 U.S. 78, 84–85

14    (1987); Rizzo v. Dawson, 778 F.2d 527, 532 (9th Cir. 1985); Shepard, 840 F.3d at 688. Inmate

15    plaintiffs bear the burden of pleading and proving the absence of legitimate correctional goals. Pratt

16    v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995).

17                   Nevertheless, prison officials may not negate a retaliation claim on summary

18    judgment simply by articulating a general justification for a neutral process, when there is a genuine

19    issue of material fact as to whether the action was taken in retaliation for the exercise of a

20    constitutional right. Bruce v. Ylst, 351 F.3d 1283, 1289 (9th Cir. 2003). If, in fact, defendant
21    officials used an otherwise legitimate correctional procedure or regulation as a ruse to punish or

22    silence an inmate, they cannot assert that use of the procedure or regulation served a valid

23    penological purpose. See id.; Shepard, 840 F.3d at 692. This is so even if the inmate ultimately and

24    otherwise deserved punishment. See Shepard, 840 F.3d at 692.

25                   To survive summary judgment, an inmate must demonstrate a triable issue of

26    material fact on each element of a retaliation claim. Brodheim v. Cry, 584 F.3d 1262, 1269 n.3 (9th
27    Cir. 2009); see, e.g., Espinosa v. Dzurenda, No. 3:17-cv-00710-MMD-CBC, 2020 WL 6330049,

28    at *4 (D. Nev. June 11, 2020); Bardo v. Martel, No. CIV S–09–3479 GEB EFB P, 2012 WL
                                                        31
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 32 of 42


 1    639442, at *3 (E.D. Cal. Feb. 27, 2012).

 2                 1. Moua:

 3                      Plaintiff has established a viable First Amendment retaliation claim against Moua.

 4    Plaintiff satisfies each required element of a retaliation claim. Defendants only argue that Moua’s

 5    actions served a legitimate correctional goal in discouraging inmates from stealing from the prison.

 6    See ECF No. 56-2 at 20.

 7                      First, Plaintiff alleges that Moua, a state correctional officer, charged him with a

 8    rules violation, which meets the requirement of an adverse action. See Watison, 668 F.3d at 1114–

 9    15; Brodheim v. Cry, 584 F.3d 1262, 1269–70 (9th Cir. 2009); Rhodes, 408 F.3d at 568; see also

10    Hines v. Gomez, 108 F.3d 265, 267–68 (9th Cir. 1997).

11                      Second, causation is satisfied. Shepard, 840 F.3d at 688–89; Watison, 668 F.3d at

12    1114; Brodheim 584 F.3d at 1270–71. To succeed on a retaliation claim, Plaintiff must show that

13    his protected conduct was the substantial or motivating factor behind Moua’s conduct. Brodheim

14    584 F.3d at 1271. To show the presence of causation on motion for summary judgment, however,

15    Plaintiff need only forward evidence of retaliatory motive that, viewed in the light most favorable

16    to him, presents a genuine issue of material fact as to Moua’s intent in charging Plaintiff with a

17    rules violation.15 Id. Plaintiff sufficiently alleges that Moua charged Plaintiff because he pursued

18    (or at least was going to pursue) a complaint against Moua, which is protected conduct. Shepard,

19    840 F.3d at 688–90; Watison, 668 F.3d at 1114; Brodheim 584 F.3d at 1269–71. Defendants do not

20    dispute, nor could they, that filing grievances for staff misconduct is protected under the First
21    Amendment. See, e.g., Watison, 668 F.3d at 1114.

22                      Third, although Plaintiff does not explicitly allege that Moua’s action chilled his

23    speech—for example, by dissuading him from filing a complaint—Plaintiff provides sufficient

24    15
        The Ninth Circuit has recognized that direct evidence of retaliatory motive is difficult to plead. Watison, 668 F.3d at
      1114. Allegation of a chronology from which retaliation may be inferred is sufficient. Id. The Court may properly
25    consider timing as circumstantial evidence of retaliatory intent. Pratt, 65 F.3d at 808. Here, then, Plaintiff’s alleged
      timeline informs the Court’s conclusion that Plaintiff has pled a viable retaliation claim. Plaintiff asserts that he
26    threatened to file a complaint against Moua on February 4, 2018. ECF No. 20 at 11. Moua charged Plaintiff with a
      rules violation the very next day. UDF No. 65. A plaintiff may also raise a triable issue as to motive by offering direct
27    or circumstantial evidence that a defendant expressed opposition to the Plaintiff’s protected speech, or other evidence
      indicating that the defendant’s reasons for an adverse action were pretextual. McCollum v. Cal. Dep't of Corr. and
28    Rehab., 647 F.3d 870, 882 (9th Cir. 2011); Espinosa, 2020 WL 6330049, at *5.
                                                                  32
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 33 of 42


 1    evidence of chilling. The Ninth Circuit has explicitly held that an objective standard governs

 2    chilling analysis. E.g., Brodheim, 584 F.3d at 1271. A plaintiff need not necessarily show that their

 3    speech was actually inhibited. Id. Rather, it suffices to show that the alleged adverse action would

 4    silence or deter a person of ordinary firmness from future protected speech. Id. A defendant cannot

 5    escape liability just because a particularly determined inmate persists in their First Amendment

 6    conduct. See id. The Court concludes that it cannot, as a matter of law, say that Plaintiff has failed

 7    to placate this objective inquiry.16 A rules violation charge, and all its attendant consequences, may

 8    well silence an inmate of ordinary firmness from complaining of staff misconduct. See id.

 9                      Fourth and finally, Defendants’ generic assertion of a legitimate correctional goal in

10    deterring inmate theft falls short. See Shepard, 840 F.3d at 692; Bruce, 351 F.3d at 1289.

11    Undoubtedly, maintenance of order and dissuading inmates from stealing are legitimate

12    correctional concerns. See Barnett v. Centoni, 31 F3d 813, 815–16 (9th Cir. 1994). But the Court

13    concludes that genuine issues of material fact remain as to whether Moua charged Plaintiff with a

14    rules violation in retaliation for Plaintiff’s pursuit of a constitutionally protected right to complain

15    of mistreatment at the hands of prison staff. Summary judgment is thus inappropriate on Plaintiff’s

16    retaliation claim. See Shepard, 840 F.3d at 692; Bruce, 351 F.3d at 1289. Indeed, Defendants may

17    argue in favor of a valid interest in deterring theft, but if Moua used MCSP’s otherwise legitimate

18    rules violation procedures to silence Plaintiff, Defendants cannot now assert that the violation

19    procedure served valid penological ends. See Shepard, 840 F.3d at 692; Bruce, 351 F.3d at 1289.

20    As a matter of law, this remains the case even if Plaintiff did steal prison food and deserved
21    punishment. See Shepard, 840 F.3d at 692.

22                      Genuine issues of fact remain as to Moua’s motive in charging Plaintiff with a rule

23    violation and whether the charge advanced legitimate correctional goals. The undersigned

24    accordingly recommends that summary judgment be denied, and that Plaintiff’s retaliation claim

25
      16
         Moreover, even a plaintiff who fails to allege that a prison official’s adverse action had a chilling effect may still
26    make out a retaliation claim if the plaintiff alleges that they suffered some other harm that is more than minimal. See,
      e.g., Watison, 668 F.3d at 1114. Harm that is more than minimal will almost always have a chilling effect. E.g.,
27    Brodheim, 584 F.3d at 1270; Rhodes, 408 F.3d at 567–68 n.11. The Court concludes Moua’s rules violation charge
      and its ultimate consequences against Plaintiff establish harm that is more than minimal. See Brown v. Woodward, No.
28    1:19-cv-00626-DAD-SKO (PC), 2021 WL 694911, at *5–6 (E.D. Cal. Feb. 23, 2021).
                                                                  33
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 34 of 42


 1    against Moua be permitted to proceed.

 2                2. Ancheta:

 3                    Plaintiff has also established a First Amendment retaliation claims against Ancheta.

 4    He again satisfies each required element of a retaliation claim. Defendants again only argue that

 5    Ancheta’s actions served a legitimate correctional goal in discouraging inmates from stealing from

 6    the prison. See ECF No. 56-2 at 20.

 7                     If all Ancheta had done was uphold a finding that Plaintiff was guilty of a rules

 8    violation, without knowledge of or personal involvement in a constitutional violation, then he could

 9    not be liable under § 1983. See, e.g., Ashcroft, 556 U.S. at 677; Jones, 297 F.3d at 934. But Ancheta

10    allegedly retaliated against Plaintiff because Plaintiff threatened to file a complaint against Ancheta

11    for ignoring Plaintiff’s evidence that he could not have committed theft. ECF No. 20 at 14. Ancheta

12    told Plaintiff he would make Plaintiff’s life unpleasant and then revoked Plaintiff’s canteen

13    privileges. Id. at 14, 19.

14                    Ancheta’s alleged imposition of a harsh punishment upon Plaintiff because Plaintiff

15    threatened to file a complaint satisfies the requirement of an adverse action. See Watison, 668 F.3d

16    at 1114–15; Brodheim, 584 F.3d at 1269–70; Rhodes, 408 F.3d at 568. Moreover, Ancheta

17    allegedly threatened to make Plaintiff’s life unpleasant. The threat of harm alone may constitute an

18    adverse action. Brodheim, 584 F.3d at 1270.

19                    Causation is also again satisfied. Shepard, 840 F.3d at 688–89; Watison, 668 F.3d

20    at 1114; Brodheim, 584 F.3d at 1270–71. Viewed in the light most favorable to him, Plaintiff’s
21    allegations of Ancheta’s retaliatory motive present a genuine issue of material fact regarding

22    Ancheta’s intent in punishing Plaintiff (to say nothing of threatening harm). Brodheim 584 F.3d at

23    1271. Plaintiff alleges that Ancheta threatened and punished Plaintiff because he threatened to file

24    complaint against Ancheta. That allegation is sufficient. See, e.g., Shepard, 840 F.3d at 688–89;

25    Watison, 668 F.3d at 1114; Brodheim 584 F.3d at 1270–71.

26                    Although Plaintiff does not allege that Ancheta’s threats and punishment deterred
27    him from pursuing redress, Plaintiff has satisfied the objective question of chilling. See, e.g.,

28    Brodheim, 584 F.3d at 1271. Plaintiff does not need to show that his speech was definitively
                                                         34
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 35 of 42


 1    inhibited. Id. The Court concludes that Ancheta’s alleged threats and retaliatory punishment would

 2    be enough to deter a prisoner of ordinary firmness from pursuing protected speech. See id. Ancheta

 3    cannot outfox liability just because Plaintiff inmate persisted in his First Amendment conduct. Id.

 4                   Finally, Defendants’ generic assertion of a legitimate correctional goal in deterring

 5    inmate theft fails for Ancheta for the same reasons it failed for Moua. See Shepard, 840 F.3d at

 6    692; Bruce, 351 F.3d at 1289. If Ancheta used MCPS’s legitimate rules violation procedures to

 7    avoid a complaint from Plaintiff, he cannot now assert that his perfidious conduct served legitimate

 8    correctional goals. See Shepard, 840 F.3d at 692; Bruce, 351 F.3d at 1289. As a matter of law, this

 9    once more remains the case even if Plaintiff deserved punishment. See Shepard, 840 F.3d at 692.

10                   Genuine issues of fact as to Ancheta motive in punishing Plaintiff for a rule violation

11    and whether the punishment advanced legitimate correctional goals. The undersigned recommends

12    denying summary judgment as to Ancheta.

13               3. Thorpe:

14                   Plaintiff’s retaliation claim against Defendant Thorpe is less cut-and-dry. The Court

15    concludes, nonetheless, for the purposes of summary judgment, that Plaintiff has established a

16    viable claim against her. After Moua charged Plaintiff with a rules violation, Plaintiff spoke to

17    Thorpe about a job transfer. ECF No. 20 at 12. Plaintiff told Thorpe that he was in the process of

18    filing a complaint against Moua. Id. In essence, Plaintiff then contends that Thorpe then denied

19    Plaintiff’s job application because of his pursuit of a grievance against Moua. See id. Defendants

20    argue that Plaintiff’s claim fails because Thorpe legitimately did not want to reward Plaintiff’s theft
21    of prison food with a job transfer. ECF No, 56-2 at 20–21. The Court concludes that genuine issues

22    of material fact remain regarding Thorpe’s motives and denial of Plaintiff’s application.

23                   The Court concludes that Thorpe’s denial of Plaintiff’s job application, allegedly in

24    retaliation for Plaintiff’s protected conduct, is an adverse action. See Watison, 668 F.3d at 1114–

25    15; Brodheim, 584 F.3d at 1269–70; Rhodes, 408 F.3d at 568. Viewed in the light most favorable

26    to him, Plaintiff’s allegations of Thorpe’s retaliatory motive present a genuine issue of material fact
27    regarding Thorpe’s intent in denying Plaintiff’s job application; she allegedly denied Plaintiff’s

28    application because he participated in the complaint process. See, e.g., Brodheim, 584 F.3d at 1271.
                                                         35
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 36 of 42


 1    Although Plaintiff was not deterred from filing a complaint against Thorpe herself (see ECF No.

 2    20 at 13), Plaintiff does not need to show that his participation in the complaint process against

 3    Moua or Thorpe was suppressed. Brodheim 584 F.3d at 1271. Finally, Defendants’ blanket

 4    assertion that Thorpe did not want to reward theft fails. If Thorpe did deny Plaintiff’s application

 5    because Plaintiff complained of Moua’s conduct, she cannot now assert that her rejection of his

 6    application served valid correctional aims. See Shepard, 840 F.3d at 692; Bruce, 351 F.3d at 1289.

 7                       The undersigned recommends denying summary judgment in Plaintiff’s favor.

 8                  4. Clevenger, Lizarraga, and Stacy:17

 9                       Plaintiff does not establish claims against Clevenger, Lizarraga, or Stacy. He argues

10    that they are liable under Monell, which the Court has construed to mean Plaintiff argues that they

11    are liable in their supervisory capacities. Plaintiff argues that Clevenger, Stacy, and Lizarraga failed

12    to address Moua’s, Ancheta’s, and Thorpe’s constitutional violations. See ECF No. 20 at 13–15,

13    21. Defendants argue that Plaintiff’s claims against them fail because he has not established

14    underlying claims against Moua, Ancheta, or Thorpe. Defendants do not address the law of

15    supervisory liability, but the Court determines that their motion is sufficient to put the claim at

16    issue. The Court disagrees with Defendants’ analysis, but nevertheless recommends granting

17    summary judgment because Plaintiff has not established a claim of supervisory liability.

18                       A supervisor may be liable under section 1983 upon a showing of (1) personal

19    involvement in the constitutional deprivation or (2) a sufficient causal connection between the

20    supervisor's wrongful conduct and the constitutional violation. Henry A. v. Willden, 678 F.3d 991,
21    1003–04 (9th Cir. 2012). It is insufficient for a plaintiff only to allege that supervisors knew about

22    the constitutional violation and that they generally created policies and procedures that led to the

23    violation, without alleging a specific policy or event instigated by the supervisor that led to the

24    constitutional violations. Hydrick v. Hunter, 669 F.3d 937, 942 (9th Cir. 2012). A plaintiff must

25    also show that the supervisor had the requisite state of mind to establish liability, which turns on

26
      17
        The undersigned has recommended granting summary judgment in favor of Dr. Smith on Plaintiff’s claims that Dr.
27    Smith is liable in his supervisory capacity for a policy of cost-cutting that led to Plaintiff losing his testicle. See supra
      section IV–A–4. The Court concludes that the supervisory liability analysis leading to its recommendation that
28    summary judgment should be granted in favor of Clevenger, Lizarraga, and Stacy also applies to Dr. Smith.
                                                                    36
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 37 of 42


 1    the requirement of the particular claim—and, more specifically, on the state of mind required by

 2    the particular claim—not on a generally applicable concept of supervisory liability. Oregon State

 3    University Student Alliance v. Ray, 699 F.3d 1053, 1071 (9th Cir. 2012).

 4                      A supervisor may be liable in their personal capacity for their own culpable action

 5    or inaction in the supervision, training, or control of subordinates. Willden, 678 F.3d at 1003. A

 6    supervisor may also be liable for acquiescence to a constitutional violation or for conduct that

 7    indicates a reckless or callous disregard for the indifferences to the rights of others. Id. But a

 8    plaintiff may not simply recite the elements of a cause of action. Id. A Plaintiff must make sufficient

 9    allegations of underlying facts to give appropriate notice to the defendants. Id. Factual allegations

10    must plausibly suggest entitlement to relief in order to avoid unfairness in requiring the defendants

11    to be subjected to the vagaries of continued litigation. Id.

12                      Plaintiff essentially alleges that Lizarraga, Clevenger, and Stacy are liable because

13    they did not investigate or discipline Moua, Ancheta, or Thorpe for misconduct. See ECF No. 20

14    at 13–15, 21–23. He contends that Lizarraga, Clevenger, and Stacy had a custom and policy of

15    encouraging staff misconduct. Id. at 21–23. Plaintiff states, without expansion, that the Defendants

16    ignored guards’ spraying of the kitchen with water, which led to E. coli exposure, and perpetuated

17    a policy of allowing staff to make false reports. Id. at 21–22.

18                      With respect to the retaliation claims for which the Court has recommended denying

19    summary judgment, the Court determines that Plaintiff has not sufficiently demonstrated a genuine

20    issue of material fact regarding Lizarraga’s, Clevenger’s, or Stacy’s personal involvement in any
21    underlying alleged constitutional deprivation. Plaintiff does not set forth any evidence to support a

22    theory of a causal connection between those Defendants' specific conduct and the constitutional

23    violations he alleges. And Plaintiff does not provide any non-conclusory evidence that those

24    Defendants created a specific policy or procedure that permitted any retaliation.18 See Hydrick, 669

25    F.3d at 942; see also Quiroz v. Horel, 85 F. Supp. 3d 1115, 1149–50 (N.D. Cal. 2015).

26
      18
        Plaintiff does assert in his affidavit, however, that Lizarraga’s employment as warden was terminated for corruption,
27    which included allowing staff members to falsify reports. Even if this is so, Plaintiff still has not sufficiently
      demonstrated a genuine issue of material fact over whether Lizarraga was personally involved in any underlying
28    constitutional violation that Moua, Ancheta, or Thorpe committed.
                                                                 37
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 38 of 42


 1                    Additionally, there is an absence of evidence as to Clevenger, Lizarraga, or Stacy’s

 2    liability for the other claims against them (e.g., turning a blind eye to guards spraying down the

 3    kitchen). Plaintiff has provided nothing more than conclusory generalizations that Clevenger,

 4    Lizarraga, or Stacy were personally involved or had a sufficient causal relationship to Plaintiff’s

 5    claimed violations. See, e.g., ECF No. 20 at 21 (“Defendants [Clevenger, Lizarraga, and Stacy] are

 6    directly responsible for not only deliberate indifference through failure to investigate and discipline

 7    employees in the face of widespread constitutional violations [but] also having a custom of

 8    encouraging [their] employees to use false rules and reports with impunity [as] punishment.”)

 9                    Plaintiff makes blankets assertion that Clevenger, Lizarraga, and Stacy had authority

10    over and ignored the actions the of the specific individual defendants (e.g., Moua, Ancheta, and

11    Thorpe) who allegedly violated Plaintiff's constitutional rights. These allegations are conclusory

12    and not supported by sufficient factual content that would allow them to meet the pleading standard

13    articulated in Iqbal. Compare Starr, 652 F.3d at 1216–17 (reversing dismissal of claim against

14    supervisor defendant sued in his official capacity for an attack against an inmate involving prison

15    deputies, where plaintiff made detailed factual allegations above and beyond reciting the elements

16    of a deliberate indifference claim) with Hydrick v. Hunter, 669 F.3d at 941–42 (dismissing § 1983

17    claim against supervisors in their individual capacities where, instead of the detailed factual

18    allegations, Plaintiff asserted only conclusory allegations and generalities, without any allegation

19    of the specific wrongdoing by each supervisory defendant).

20                    The undersigned recommends granting summary judgment in Defendants’ favor on
21    Plaintiff’s claims of supervisory liability against Lizarraga, Clevenger, and Stacy.

22          B. Plaintiff’s Failure to Protect Claims:

23                 1. Legal Standard:

24                    The Eighth Amendment protects prisoners from inhumane methods of punishment

25    and from inhumane conditions of confinement. Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th

26    Cir. 2006). Prison conditions may be restrictive, but prison officials must provide prisoners with
27    food, clothing, shelter, sanitation, medical care, and personal safety. Farmer, 511 U.S. at 832–33.

28    ///
                                                         38
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 39 of 42


 1                   Prison officials have a duty to take reasonable steps to protect inmates from physical

 2    abuse. Id. at 833; Hearns v. Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005). The failure of prison

 3    officials to protect inmates from attacks by other inmates may rise to the level of an Eighth

 4    Amendment violation if prison officials know of and disregard a substantial risk of serious harm to

 5    the plaintiff. E.g., Farmer, 511 U.S. at 847; Hearns, 413 F.3d at 1040. “Whether a prison official

 6    had the requisite knowledge of a substantial risk is a question of fact subject to demonstration in

 7    the usual ways, including inference from circumstantial evidence, [and] a factfinder may conclude

 8    that a prison official knew of a substantial risk from the very fact that the risk was obvious.” Farmer,

 9    511 U.S. at 842.

10                   To establish a violation of this duty, the prisoner must establish that prison officials

11    were “deliberately indifferent to a serious threat to the inmate's safety.” Id. 834. The question under

12    the Eighth Amendment is whether prison officials, acting with deliberate indifference, exposed a

13    prisoner to a sufficiently “substantial risk of serious harm” to his or her future health. Id. at 843

14    (citing Helling v. McKinney, 509 U.S. 25, 35 (1993)).

15                   As touched upon earlier, “deliberate indifference entails something more than mere

16    negligence...[but] something less than acts or omissions for the very purpose of causing harm or

17    with the knowledge that harm will result.” Farmer, 511 U.S. at 835. The Court defined this

18    “deliberate indifference” standard as equal to “recklessness,” in which “a person disregards a risk

19    of harm of which he is aware.” Id. at 836-37. The deliberate indifference standard involves both an

20    objective and a subjective prong. First, the alleged deprivation must be, in objective terms,
21    “sufficiently serious.” Id. at 834. Second, subjectively, the prison official must “know of and

22    disregard an excessive risk to inmate health or safety.” Id. at 837; Anderson v. County of Kern, 45

23    F.3d 1310, 1313 (9th Cir. 1995). To prove knowledge of the risk, however, the prisoner may rely

24    on circumstantial evidence; in fact, the very obviousness of the risk may be sufficient to establish

25    knowledge. Farmer, 511 U.S. at 842; Wallis v. Baldwin, 70 F.3d 1074, 1077 (9th Cir. 1995).

26                   The Ninth Circuit has specifically recognized a valid cause of action where
27    correctional officers label inmates as snitches, subjecting them to violence from other inmates. See

28    Valandingham v. Bojorquez, 866 F.2d 1135, 1138 (9th Cir. 1989).
                                                         39
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 40 of 42


 1                 2. Lizarraga, Stacy, Clevenger, Ancheta, and Moua:

 2                      Plaintiff alleges that Lizarraga, Stacy, Clevenger, Ancheta, and Moua failed to

 3    protect him from violence at the hands of other inmates. ECF No. 20 at 24–28. He specifically

 4    asserts that the Defendants leaked confidential information to the general prison, leading inmates

 5    to repeatedly assault him. See id. Plaintiff asserts that, after he filed this action, Defendants told

 6    other inmates that Plaintiff was a snitch and leaked confidential documents. Id. at 24. Fellow

 7    inmates consequently called Plaintiff a snitch and beat him. Id. at 24–27. The documents ostensibly

 8    concerned information Plaintiff had shared with prison administrators that prevented the death of

 9    others and stated that Plaintiff had turned drugs over to staff. UDF No. 72.

10                      Defendants move for summary judgment on grounds that Plaintiff makes only

11    conclusory allegations. Defendants rely on their statement of undisputed facts, which is here

12    informed by Plaintiff’s deposition and which Plaintiff largely does not challenge. They specifically

13    argue that Plaintiff cannot point to which of the Defendants specifically leaked confidential

14    information or when. UDF Nos. 75–77. Nor does Plaintiff provide evidence that Lizarraga,

15    Clevenger, Stacy, Moua, or Ancheta knew of the inmate assaults. Plaintiff claimed to know

16    Lizarraga allowed the leaking of confidential information but admits in his deposition that

17    Lizarraga never told him that he allowed confidential information to be leaked. UDF No. 76.

18    Plaintiff’s only explanation during his deposition was that he was at one time “in the loop” of

19    inmates would who receive information from and commit violence at the behest of correctional

20    officers. See UDF No. 78.
21                      Considering the undisputed facts and Plaintiff’s submissions, the Court concludes

22    that Defendants have carried their burden on summary judgment. Defendants have pointed out the

23    absence of evidence to support Plaintiff’s claims against Clevenger, Stacy, Lizarraga, Ancheta, and

24    Moa. Plaintiff fails to challenge most of Defendants undisputed facts, let alone cite evidence as

25    required when opposing summary judgment.19 E.g., Celotex, 477 U.S. at 324. Without moving

26    19
        Plaintiff does inferentially deny some of Defendants’ alleged undisputed facts but does not include adequate citation
      to anything supporting his denial. Most notably, he contends that video evidence shows other inmates assaulting him.
27    ECF No. 105 at 21. He contends, without citation, that Lizarraga allowed the inmates to assault him. Id. Plaintiff
      contends that Defendants defied a court order directing Defendants to produce the video evidence, but the Court’s
28    review of the record indicates Defendants produced the video. ECF No. 64 at 11. Plaintiff also sweepingly and without
                                                                 40
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 41 of 42


 1    beyond his pleadings, Plaintiff has failed to designate specific facts raising any genuine issue as to

 2    Defendants’ knowledge of a serious risk to Plaintiff’s safety. Whether a defendant had the requisite

 3    knowledge to be liable for failure to protect is a question of fact subject to typical evidentiary

 4    demonstration. Farmer, 511 U.S. at 842. Plaintiff has not shown that Defendants knew anything,

 5    let alone that they purposely leaked information so that other inmates would assault Plaintiff.

 6                     As stated, Plaintiff is not required to conclusively establish material facts in his

 7    favor. T.W. Elec. Serv., Inc., 809 F.2d at 630. That is not the purpose of summary judgment. But

 8    Plaintiff must show more than a scintilla of evidence. Anderson, 477 U.S. at 252. Plaintiff has not

 9    done so. Plaintiff only makes conclusory allegations of Defendants’ knowledge and disregard of

10    risk to his safety. E.g., ECF No. 20 at 24–26. For example, he broadly concludes that Defendants

11    failed to protect him from violence and that “[their] failure constitutes deliberate indifference and

12    is a violation of the constitution because the defendants leaking confidential information to the

13    general population set in motion a chain of events they knew would cause other prisoners to

14    violently assault [Plaintiff.]” Id. Plaintiff lists several alleged instances of inmates assaulting him,

15    but does not expand into specifics as to how Defendants are responsible. Id. Such conclusory

16    allegations are insufficient to defeat summary judgment. Soremekun v. Thrifty Payless, Inc., 509

17    F.3d 978, 984 (9th Cir.2007); Taylor, 880 F.2d at 1045.

18                     Once again, then, through his conclusory and unsupported allegations, Plaintiff has

19    at most established some metaphysical doubt as to the material facts of his failure to protect claim

20    (i.e., doubt about Defendants’ knowledge of a serious risk to Plaintiff’s safety), which is insufficient
21    to survive summary judgment. See, e.g., In re Oracle Corp. Securities Litigation, 627 F.3d 376, 387

22    (9th Cir. 2010). In fact, Plaintiff must forward evidence from which a jury could reasonably render

23    a verdict in the non-moving party's favor. Anderson, 477 U.S. at 252, 106 S.Ct. 2505. Even drawing

24    all reasonable inferences in Plaintiff’s favor, the Court concludes that Plaintiff has not done so.

25                     Consequently, Plaintiff’s failure to protect claims fail on summary judgment.

26    Plaintiff has not established, as required, that Lizarraga, Clevenger, Stacy, Moua or Ancheta
27
      specific claims Lizarraga regularly allowed inmate assault, indicating a pattern of conduct for which he may be held
28    liable. ECF No. 105 at 21.
                                                               41
     Case 2:18-cv-02181-JAM-DMC Document 106 Filed 03/05/21 Page 42 of 42


 1    subjectively knew of and disregarded a substantial risk of serious harm to Plaintiff. E.g., Farmer,

 2    511 U.S. at 835, 847; Hearns, 413 F.3d at 1040. And while Plaintiff need not actually show that

 3    Defendants acted for the purpose of causing harm in order to establish an Eighth Amendment claim,

 4    it is worth noting that neither has he shown that Defendants purposely instigated inmate assaults.

 5                      The undersigned thus recommends granting summary judgment in favor of

 6    Lizarraga, Clevenger, Stacy, Moua, and Ancheta on Plaintiff’s failure to protect claims.

 7                                                   V. CONCLUSION20

 8                      Based on the foregoing, the undersigned United States Magistrate Judge

 9    recommends that Defendant’s motion for summary judgment (ECF No. 56) be GRANTED in part

10    and DENIED in part. The undersigned recommends that Defendants’ motion be DENIED as to

11    Plaintiff’s First Amendment retaliation claims against Moua, Ancheta, and Thorpe. And the

12    undersigned recommends that the motion be GRANTED as to all of Plaintiff’s other claims.

13                      These findings and recommendations are submitted to the United States District

14    Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days after

15    being served with these findings and recommendations, any party may file written objections with

16    the court. Responses to objections shall be filed within 14 days after service of objections. Failure

17    to file objections within the specified time may waive the right to appeal. See Martinez v. Ylst, 951

18    F.2d 1153 (9th Cir. 1991).

19

20    Dated: March 5, 2021
                                                                    ____________________________________
21                                                                  DENNIS M. COTA
22                                                                  UNITED STATES MAGISTRATE JUDGE

23

24

25

26    20
         As the Court noted in explaining Plaintiff’s allegations, Plaintiff variously raises claims that Defendants violated
      California state law. For example, Plaintiff claims that Defendants violated California Government Code section 845.6
27    and California Civil Code section 52.1. E.g., ECF No. 20 at 5, 7. To the extent that Plaintiff raises state law claims in
      the operative complaint, Defendants have not addressed them in their motion for summary judgment. See ECF No. 56-
28    2. The undersigned accordingly makes no recommendation as to those claims.
                                                                  42
